Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 


by and between

 

 

DTS, INC.,
as Seller,

 

 

BEAUFORT CALIFORNIA, INC.,
as Buyer,

 

 

and

 

 

BEAUFORT INTERNATIONAL GROUP PLC,

as Guarantor

 

 

Dated as of

 

May 9, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

PURCHASE AND SALE OF THE ASSETS

 

1

1.1

 

Assets and Liabilities

 

1

1.2

 

Purchase Price; Payment Terms

 

4

1.3

 

Sales, Use and Transfer Taxes

 

6

 

 

 

 

 

  ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

 

6

2.1

 

Organization

 

6

2.2

 

Authorization

 

6

2.3

 

No Conflict

 

6

2.4

 

Judgments; Litigation

 

7

2.5

 

Intellectual Property and Proprietary Rights

 

7

2.6

 

Employees and Independent Contractors

 

9

2.7

 

Financial Statements

 

10

2.8

 

Changes

 

10

2.9

 

Material Contracts

 

10

2.10

 

Compliance with Laws

 

11

2.11

 

Permits, Licenses, Etc

 

11

2.12

 

Taxes

 

12

2.13

 

Brokers

 

13

2.14

 

Purchased Subsidiaries

 

13

2.15

 

Purchased Assets

 

14

2.16

 

Customers

 

14

2.17

 

Suppliers

 

14

2.18

 

Environmental Matters

 

15

2.19

 

Product Returns and Warranty Liability

 

15

2.20

 

Absence of Certain Changes

 

15

2.21

 

Disclosure

 

15

2.22

 

Closing Working Capital

 

15

2.23

 

No Other Representations or Warranties

 

15

 

 

 

 

 

  ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER AND GUARANTOR

 

16

3.1

 

Organization and Qualification

 

16

3.2

 

Authorization

 

16

3.3

 

No Conflict

 

16

3.4

 

Legal Proceedings

 

17

3.5

 

Parent Company

 

17

3.6

 

Brokers

 

17

3.7

 

Transferred Employees

 

17

 

 

 

 

 

  ARTICLE IV

COVENANTS

 

17

4.1

 

Employee Matters

 

17

4.2

 

Assumed Liabilities

 

18

 

i

--------------------------------------------------------------------------------


 

4.3

 

Filing of Tax Returns; Allocation of Straddle Period Taxes; Cooperation

 

18

4.4

 

Allocation of Consideration

 

19

4.5

 

Bulk Sales Laws

 

19

4.6

 

Confidentiality

 

19

4.7

 

Conduct of Business During Earnout Period

 

19

4.8

 

Earnout Determination

 

19

4.9

 

Board Observation Rights

 

20

 

 

 

 

 

 ARTICLE V

CLOSING DELIVERIES

 

20

5.1

 

Transaction Agreements

 

20

5.2

 

Deliveries to Buyer

 

20

5.3

 

Deliveries to Seller

 

21

 

 

 

 

 

 ARTICLE VI

INDEMNIFICATION

 

21

6.1

 

Survival of Representations and Warranties and Covenants

 

21

6.2

 

Indemnification by Seller

 

22

6.3

 

Indemnification by Buyer

 

22

6.4

 

Claims

 

22

6.5

 

Limitations on Indemnity

 

23

6.6

 

Subrogation and Duplication of Payments

 

24

6.7

 

Indemnification Net of Benefits

 

24

6.8

 

Exclusive Remedy

 

24

6.9

 

Relationship Between Assumed Liabilities and Indemnification

 

24

 

 

 

 

 

 ARTICLE VII

MISCELLANEOUS

 

25

7.1

 

Rules of Construction

 

25

7.2

 

Further Actions

 

25

7.3

 

Expenses

 

25

7.4

 

Entire Agreement

 

25

7.5

 

Descriptive Headings; Definitions

 

26

7.6

 

Notices

 

26

7.7

 

Governing Law

 

27

7.8

 

Assignability

 

27

7.9

 

Waivers and Amendments

 

27

7.10

 

Third Party Rights

 

27

7.11

 

Severability

 

27

7.12

 

Guarantee

 

27

7.13

 

Counterparts

 

27

 

ii

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A

 

Definition of Certain Terms

Exhibits B-1 through B-4

 

Closing Deliveries

Exhibit C -1 through C-5

 

Sublease Agreements

 

Schedules

 

Schedule 1.1(a)(ii)

 

Purchased Assets – Owned Business IP Rights

Schedule 1.1(a)(iii)

 

Purchased Assets – In-Bound Licenses of Seller

Schedule 1.1(a)(iv)

 

Purchased Assets – In-Bound Licenses and Intra-Company Licenses of Purchased
Subsidiaries

Schedule 1.1(a)(v)

 

Purchased Assets – Purchased Out-Bound Licenses

Schedule 1.1(a)(vi)

 

Purchased Assets – Purchased Shares

Schedule 1.1(a)(ix)

 

Purchased Assets – Purchased Personal Property

Schedule 1.1(a)(xiii)

 

Purchased Assets – Other Purchased Assets

Schedule 2.3(b)

 

Consents

Schedule 2.5(a)

 

Owned Business IP Rights

Schedule 2.5(b)

 

In-Bound Licenses

Schedule 2.5(c)

 

Out-Bound Licenses

Schedule 2.5(d)

 

Intra-Company Licenses

Schedule 2.5(j)

 

Assignment of Intellectual Property Rights Exceptions

Schedule 2.6

 

Business Employees

Schedule 2.6(c)

 

Business Employees – Severance Obligations

Schedule 2.6(d)

 

Independent Contractors

Schedule 2.7

 

Financial Statements

Schedule 2.8

 

Changes

Schedule 2.9

 

Material Contracts

Schedule 2.11

 

Permits

Schedule 2.14(c)

 

Purchased Subsidiaries – Jurisdictions Qualified to Do Business

Schedule 2.16

 

Customers

Schedule 2.17

 

Suppliers

Schedule 2.18

 

Environmental Matters

Schedule 2.19

 

Product Warranties

Schedule 2.20

 

Certain Changes

Schedule A-1

 

Other Permitted Encumbrances

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
May 9, 2008 (the “Effective Date”), by and among DTS, Inc., a Delaware
corporation (“Seller”), Beaufort California, Inc., a California corporation
(“Buyer”), and, with respect to Article III and Section 7.12 only, Beaufort
International Group Plc, a public limited company incorporated in England
(“Guarantor”).  Each of Seller and Buyer may hereafter be referred to herein as
a “party” or collectively as the “parties.”

 

RECITALS

 

A.                                   Through its DTS Digital Cinema division,
Seller is engaged, among other things, in the business of designing, developing,
marketing, licensing, implementing and supporting technologies, products and
services for the distribution and presentation of content in commercial cinemas,
but specifically excluding operations incident to Seller’s digital images
business and consumer licensing business (the “Business”).

 

B.                                     The Board of Directors of Seller has
determined that it is advisable and in the best interests of Seller’s
stockholders to sell, assign, transfer, convey and deliver to Buyer, and Buyer
desires to purchase from Seller the Business, including, without limitation,
certain rights, property, title and interest in the assets, properties and
rights of the Business, subject to the terms and conditions set forth in this
Agreement and, in furtherance thereof, the Boards of Directors of each of Seller
and Buyer has approved this Agreement and the transactions contemplated hereby.

 

C.                                     Certain operations of the Business are
conducted by Seller directly and others are conducted through the Purchased
Subsidiaries.

 

D.                                    Unless otherwise defined herein, for
purposes of this Agreement capitalized terms shall have the meanings ascribed to
them in Exhibit A.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises contained herein, and
intending to be legally bound hereby, the parties hereby agree as follows:

 

ARTICLE I

 


PURCHASE AND SALE OF THE ASSETS

 


1.1                                 ASSETS AND LIABILITIES.


 


(A)                                  PURCHASED ASSETS.  UPON THE TERMS AND
SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, BUYER HEREBY PURCHASES FROM SELLER,
AND SELLER HEREBY SELLS, ASSIGNS, TRANSFERS, CONVEYS AND DELIVERS TO BUYER, ALL
OF SELLER’S RIGHT, TITLE AND INTEREST AS OF THE EFFECTIVE DATE IN AND TO THE
FOLLOWING ASSETS OF SELLER (COLLECTIVELY THE “PURCHASED ASSETS”):


 

(I)                                     ALL OF SELLER’S RIGHTS UNDER THE
PURCHASED CONTRACTS;

 

--------------------------------------------------------------------------------


 

(II)                                  THE OWNED BUSINESS IP RIGHTS IDENTIFIED ON
SCHEDULE 1.1(A)(II);

 

(III)                               ALL OF SELLER’S RIGHTS UNDER THE IN-BOUND
LICENSES IDENTIFIED ON SCHEDULE 1.1(A)(III);

 

(IV)                              ALL OF THE PURCHASED SUBSIDIARIES’ RIGHTS
UNDER THE IN-BOUND LICENSES AND INTRA-COMPANY LICENSES IDENTIFIED ON SCHEDULE
1.1(A)(IV);

 

(V)                                 ALL OF THE RIGHTS OF SELLER OR THE PURCHASED
SUBSIDIARIES UNDER THE OUT-BOUND LICENSES IDENTIFIED ON SCHEDULE 1.1(A)(V) (THE
“PURCHASED OUT-BOUND LICENSES”);

 

(VI)                              THE OUTSTANDING SHARES OF CAPITAL STOCK OF
EACH OF THE SUBSIDIARIES OF SELLER LISTED ON SCHEDULE 1.1(A)(VI) (COLLECTIVELY,
“PURCHASED SHARES”) AND ALL MINUTE BOOKS AND OTHER CORPORATE RECORDS RELATING TO
THE PURCHASED SUBSIDIARIES;

 

(VII)                           ALL ACCOUNTS RECEIVABLE ARISING PURSUANT TO THE
PURCHASED CONTRACTS OR OTHERWISE DERIVED FROM THE OPERATIONS OF THE BUSINESS;

 

(VIII)                        ALL FEDERAL, FOREIGN, STATE, LOCAL OR OTHER
GOVERNMENTAL CONSENTS, LICENSES, PERMITS, GRANTS OR AUTHORIZATIONS AND THE LIKE
OWNED, HELD OR UTILIZED BY SELLER IN THE OPERATION OF THE BUSINESS, SUBJECT TO
SECTION 7.2 OF THIS AGREEMENT, TO THE EXTENT SELLER IS PERMITTED TO TRANSFER OR
ASSIGN THE SAME TO BUYER AND DOES NOT NEED TO RETAIN THEM TO OPERATE THE
RETAINED BUSINESS (THE “AUTHORIZATIONS”);

 

(IX)                                THE TANGIBLE ASSETS OF SELLER, INCLUDING
INVENTORY, MACHINERY, EQUIPMENT, OFFICE SUPPLIES, FURNITURE, LEASEHOLD
IMPROVEMENTS, VEHICLES AND OTHER TANGIBLE PERSONAL PROPERTY OF SELLER, THAT ARE
IDENTIFIED ON SCHEDULE 1.1(A)(IX), PLUS SUCH ADDITIONS OR LESS ANY SUCH
DELETIONS THEREFROM AS OCCUR IN THE ORDINARY COURSE OF BUSINESS (COLLECTIVELY,
THE “PURCHASED PERSONAL PROPERTY”);

 

(X)                                   ALL OF SELLER’S RIGHTS, CLAIMS, CREDITS,
CAUSES OF ACTION OR RIGHTS OF SET-OFF AGAINST THIRD PARTIES RELATING TO THE
PURCHASED ASSETS, INCLUDING ALL RIGHTS TO SEEK AND OBTAIN INJUNCTIVE RELIEF AND
TO RECOVER DAMAGES FOR PAST, PRESENT AND FUTURE INFRINGEMENT OF PURCHASED IP
RIGHTS;

 

(XI)                                TO THE EXTENT PERMITTED BY APPLICABLE LAW,
COPIES OF ALL BOOKS AND RECORDS OF SELLER (INCLUDING THOSE KEPT IN ELECTRONIC
FORM) TO THE EXTENT EXCLUSIVELY PERTAINING TO OR NECESSARY FOR THE OPERATION OF
THE BUSINESS, THE PURCHASED ASSETS OR THE ASSUMED LIABILITIES;

 

(XII)                             ANY EMPLOYEE PLAN OR INTEREST IN ANY EMPLOYEE
PLAN OF THE FOREIGN PURCHASED SUBSIDIARIES; AND

 

(XIII)                          THE OTHER ASSETS OF SELLER IDENTIFIED IN
SCHEDULE 1.1(A)(XIII).

 


(B)                                 EXCLUDED ASSETS.  SELLER IS NOT SELLING,
ASSIGNING, TRANSFERRING OR CONVEYING TO BUYER HEREUNDER AND BUYER IS NOT
PURCHASING HEREUNDER ANY ASSETS OF SELLER OTHER THAN THE PURCHASED ASSETS
(COLLECTIVELY, “EXCLUDED ASSETS”), INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 


2

--------------------------------------------------------------------------------



 

(I)                                     ALL CASH AND CASH EQUIVALENTS ON HAND
AND IN BANKS, INCLUDING PETTY CASH, SECURITY DEPOSITS, LETTERS OF CREDIT ISSUED
BY SELLER AND ANY OTHER RESTRICTED CASH OR CASH ASSETS;

 

(II)                                  ALL ACCOUNTS RECEIVABLE ARISING PURSUANT
TO CONTRACTS OR OTHER DOCUMENTS OTHER THAN THE PURCHASED CONTRACTS;

 

(III)                               ALL RIGHTS TO REFUNDS AND CREDITS WITH
RESPECT TO ANY TAXES PAID BY SELLER FOR ALL TAXABLE PERIODS ENDING ON OR PRIOR
TO THE EFFECTIVE DATE;

 

(IV)                              ALL OF SELLER’S RIGHTS UNDER INTRA-COMPANY
LICENSES;

 

(V)                                 ANY EMPLOYEE PLAN OR INTEREST IN ANY
EMPLOYEE PLAN, OTHER THAN EMPLOYEE PLANS OR INTEREST IN EMPLOYEE PLANS OF THE
FOREIGN PURCHASED SUBSIDIARIES;

 

(VI)                              ALL RIGHTS AND INTEREST IN INSURANCE POLICIES
OF SELLER AND ANY SUBSIDIARY OF SELLER, INCLUDING PREPAID INSURANCE PREMIUMS,
UNEARNED REFUNDS AND CLAIM PROCEEDS; AND

 

(VII)                           ALL OF SELLER’S RIGHTS, TITLES AND INTERESTS,
WHETHER PRESENTLY EXISTING OR ARISING HEREAFTER, IN ASSETS OTHER THAN THE
PURCHASED ASSETS.

 


(C)                                  LIABILITIES ASSUMED BY BUYER.  UPON THE
TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, EFFECTIVE AS OF THE
EFFECTIVE DATE, BUYER SHALL ASSUME AND BE OBLIGATED PURSUANT TO THIS AGREEMENT
TO PAY WHEN DUE, PERFORM OR DISCHARGE ANY AND ALL LIABILITIES OF SELLER (OTHER
THAN EXCLUDED LIABILITIES), TO THE EXTENT RELATING TO OR ARISING OUT OF THE
OPERATION OF THE BUSINESS OR THE OWNERSHIP OF THE PURCHASED ASSETS, WHETHER SUCH
LIABILITIES WERE OR ARE INCURRED OR ACCRUED PRIOR TO OR FOLLOWING THE EFFECTIVE
DATE (COLLECTIVELY, THE “ASSUMED LIABILITIES”).  THE ASSUMED LIABILITIES
INCLUDE:


 

(I)                                     PRODUCT LIABILITY, ANY WARRANTY, SERVICE
OR UPGRADE OBLIGATIONS OR ANY OTHER LIABILITY WITH RESPECT TO THE INVENTORY AND
ANY AND ALL PRODUCTS MANUFACTURED, DISTRIBUTED, SHIPPED, CONSIGNED, SOLD OR
LICENSED IN THE CONDUCT OF THE BUSINESS OR ANY SERVICES RENDERED BY SELLER OR
ANY PURCHASED SUBSIDIARY IN CONNECTION WITH THE BUSINESS, WHETHER OCCURRING
PRIOR TO OR FOLLOWING THE EFFECTIVE DATE;

 

(II)                                  ALL TAXES INCURRED, ACCRUED OR DUE IN
CONNECTION WITH THE OPERATION OF THE BUSINESS AND OWNERSHIP OF THE PURCHASED
ASSETS, INCLUDING ALL TAXES INCURRED, ACCRUED OR DUE IN JURISDICTIONS NOT PART
OF THE UNITED STATES AND ALL TRANSFER TAXES, OTHER THAN TAXES IMPOSED ON THE
INCOME OF SELLER OR ANY PURCHASED SUBSIDIARY INCLUDED IN A CONSOLIDATED RETURN
FILED OR TO BE FILED BY SELLER;

 

(III)                               ALL LIABILITIES IN CONNECTION WITH, ARISING
UNDER OR PURSUANT TO, THE PURCHASED IP RIGHTS, WHETHER OR NOT OCCURRING PRIOR TO
THE EFFECTIVE DATE, INCLUDING BUT NOT LIMITED TO, LIABILITIES WITH RESPECT TO
INTELLECTUAL PROPERTY INFRINGEMENT;

 

(IV)                              ALL LIABILITIES OF SELLER ARISING OUT OF THE
TERMINATION OF EMPLOYMENT OF ANY TRANSFERRED EMPLOYEE, INCLUDING ANY AND ALL
CLAIMS MADE BY A TRANSFERRED

 

3

--------------------------------------------------------------------------------


 

EMPLOYEE AGAINST SELLER ALLEGING WRONGFUL TERMINATION OR THAT SELLER FAILED TO
PROVIDE ANY ADVANCE NOTICE OF TERMINATION OF EMPLOYMENT REQUIRED UNDER
APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, UNDER THE FEDERAL WARN ACT OR THE
CALIFORNIA WARN ACT;

 

(V)                                 ALL TRADE PAYABLES AND ACCRUED LIABILITIES
OF THE BUSINESS;

 

(VI)                              ANY AND ALL LIABILITIES, WHENEVER INCURRED,
UNDER THE PURCHASED CONTRACTS;

 

(VII)                           ANY AND ALL LIABILITIES, WHENEVER INCURRED,
UNDER THE PURCHASED OUT-BOUND LICENSES; AND

 

(VIII)                        ALL LIABILITIES OF THE PURCHASED SUBSIDIARIES.

 


(D)                                 EXCLUDED LIABILITIES.  BUYER IS NOT
ASSUMING, AND THE TERM “ASSUMED LIABILITIES” DOES NOT INCLUDE, ANY EXCLUDED
LIABILITIES.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “EXCLUDED LIABILITIES”
SHALL MEAN ANY AND ALL LIABILITIES OF SELLER SOLELY RELATING TO OR SOLELY
ARISING OUT OF ANY OF THE FOLLOWING:


 

(I)                                     SELLER’S OPERATION OF BUSINESS
ACTIVITIES UNRELATED TO THE BUSINESS;

 

(II)                                  THE EXCLUDED ASSETS;

 

(III)                               INCOME TAX LIABILITY OF ANY PURCHASED
SUBSIDIARY REPORTED OR REQUIRED TO BE REPORTED ON A CONSOLIDATED INCOME TAX
RETURN WITH SELLER;

 

(IV)                              ALL LIABILITIES OF SELLER WITH RESPECT TO
ACCRUED WAGES, SALARIES, VACATION, HOLIDAY, SICK LEAVE AND OTHER BENEFITS OF THE
TRANSFERRED EMPLOYEES AS OF THE EFFECTIVE DATE, AND ALL LIABILITIES OF SELLER
WITH RESPECT TO BONUS (INCLUDING ANY BONUSES THAT ARISE OUT OF THE COMPLETION OF
THE TRANSACTIONS CONTEMPLATED HEREBY), COMMISSIONS AND SEVERANCE AMOUNTS, IF
ANY, DUE TO THE TRANSFERRED EMPLOYEES AS OF THE EFFECTIVE DATE;

 

(V)                                 PAYROLL TAXES IN RESPECT OF THE EMPLOYMENT
OF TRANSFERRED EMPLOYEES  THROUGH AND INCLUDING THE EFFECTIVE DATE; AND

 

(VI)                              CONTRACTS OR AGREEMENTS OF SELLER THAT ARE NOT
PURCHASED CONTRACTS OR PURCHASED OUT-BOUND LICENSES.

 


1.2                                 PURCHASE PRICE; PAYMENT TERMS.


 


(A)                                  THE AGGREGATE CONSIDERATION PAYABLE AT THE
CLOSING FOR THE PURCHASED ASSETS IS $3,250,000 (THE “CASH PURCHASE PRICE”) PLUS
ASSUMPTION BY BUYER OF THE ASSUMED LIABILITIES (TOGETHER, THE “PURCHASE PRICE”).


 


(B)                                 CONCURRENTLY WITH BUYER’S PURCHASE FROM
SELLER THE PURCHASED ASSETS HEREUNDER, BUYER IS ASSUMING THE ASSUMED
LIABILITIES.


 


4

--------------------------------------------------------------------------------



 


(C)                                  THE CASH PURCHASE PRICE IS BEING PAID TO
SELLER, BY WIRE TRANSFER OF FUNDS, CONCURRENTLY WITH THE EXECUTION OF THIS
AGREEMENT.


 


(D)                                 IN ADDITION TO THE CASH PURCHASE PRICE,
FOLLOWING THE EFFECTIVE DATE, BUYER SHALL PAY TO SELLER AN ADDITIONAL $6,750,000
(THE “DEFERRED PURCHASE PRICE”) UPON THE EARLIEST TO OCCUR OF:


 

(I)                                     THE FIRST ANNIVERSARY OF THE EFFECTIVE
DATE;

 

(II)                                  THE ADMISSION OR READMISSION OF THE
GUARANTOR OR THE BUYER TO THE LONDON STOCK EXCHANGE’S AIM MARKET;

 

(III)                               THE SALE OR OTHER TRANSFER BY THE GUARANTOR
OF 50% OR MORE OF THE ISSUED AND OUTSTANDING SHARES OF BUYER, OTHER THAN TO AN
AFFILIATE OF THE GUARANTOR;

 

(IV)                              THE ACQUISITION BY AN INDIVIDUAL OR LEGAL
ENTITY OF MORE THAN ONE-HALF OF THE VOTING RIGHTS OR EQUITY INTERESTS IN THE
GUARANTOR OR IN THE BUYER IN A MERGER, TENDER OFFER OR EXCHANGE OFFER;

 

(V)                                 THE SALE OR OTHER DISPOSITION BY BUYER
OUTSIDE OF THE ORDINARY COURSE OF BUSINESS OF A MAJORITY OF BUYER’S ASSETS, AS
DETERMINED BY REFERENCE TO THE BOOK VALUE THEREOF, WHETHER IN A SINGLE
TRANSACTION OR A SERIES OF TRANSACTIONS; AND

 

(VI)                              ANY ACTION TAKEN BY BUYER OR THE GUARANTOR TO
LIQUIDATE, DISSOLVE OR OTHERWISE SUSPEND OR TERMINATE ITS OPERATIONS.

 

The first to occur of (i) – (vi) above is referred to as the “Trigger Date”.

 


(E)                                  NO LATER THAN THE FIFTH BUSINESS DAY AFTER
THE TRIGGER DATE, BUYER SHALL PAY THE DEFERRED PURCHASE PRICE TO SELLER BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT AS SELLER SHALL
DESIGNATE IN WRITING TO BUYER.


 


(F)                                    IN ADDITION TO THE PURCHASE PRICE AND THE
DEFERRED PURCHASE PRICE, BUYER SHALL MAKE TO SELLER EARNOUT PAYMENTS AS FOLLOWS
(THE “EARNOUT PAYMENTS”):


 

(I)                                     WITH RESPECT TO YEAR 1, $1,000,000 IF
GROSS REVENUES FOR YEAR 1 EXCEED $25,000,000 BUT ARE LESS THAN $30,000,000, AND
$2,500,000 IF GROSS REVENUES  FOR YEAR 1 ARE GREATER THAN OR EQUAL TO
$30,000,000; AND

 

(II)                                  WITH RESPECT TO YEAR 2, $1,000,000 IF
GROSS REVENUES FOR YEAR 2 EXCEED $35,000,000 BUT ARE LESS THAN $40,000,000, AND
$2,500,000 IF GROSS REVENUES  FOR YEAR 2 ARE GREATER THAN OR EQUAL TO
$40,000,000.

 


(G)                                 BUYER SHALL MAKE EARNOUT PAYMENTS WITHIN 90
DAYS AFTER THE APPLICABLE PERIOD BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO SUCH ACCOUNT AS SELLER SHALL DESIGNATE IN WRITING TO BUYER.

 

5

--------------------------------------------------------------------------------


 


1.3                                 SALES, USE AND TRANSFER TAXES.  BUYER SHALL
BE RESPONSIBLE FOR PAYING, SHALL PROMPTLY DISCHARGE WHEN DUE, AND SHALL
REIMBURSE, INDEMNIFY AND HOLD HARMLESS SELLER FROM, ANY SALE OR USE, TRANSFER,
VALUE ADDED, REAL PROPERTY GAINS, EXCISE, STAMP, STAMP DUTY, STAMP DUTY RESERVE
TAX (SDRT), OR OTHER TAXES IMPOSED BY REASON OF THE TRANSFER OF THE PURCHASED
ASSETS PROVIDED HEREUNDER (“TRANSFER TAXES”) AND ANY DEFICIENCY, INTEREST OR
PENALTY ASSERTED WITH RESPECT THERETO.


 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer and Guarantor as follows as of May 7,
2008 (or, in the case of a representation or warranty made as of a specific
other date, as of such other date), subject to such exceptions as are disclosed
in a disclosure schedule delivered by Seller to Buyer contemporaneously with the
execution of this Agreement (the “Disclosure Schedule”).  The Disclosure
Schedule exceptions shall be arranged according to specific sections in this
Article II and shall provide exceptions to, or otherwise qualify, the
corresponding section in this Article II and any other section in this
Article II where it is reasonably apparent that the disclosure is relevant to
such other section.

 


2.1                                 ORGANIZATION.  SELLER IS A CORPORATION, DULY
INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE AND HAS THE POWER AND AUTHORITY TO CONDUCT THE BUSINESS AS IT IS
PRESENTLY BEING CONDUCTED AND TO SELL AND CONVEY THE PURCHASED ASSETS TO BUYER.


 


2.2                                 AUTHORIZATION.  THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND EACH AGREEMENT, INSTRUMENT, CERTIFICATE AND DOCUMENT BEING
OR TO BE EXECUTED AND DELIVERED PURSUANT TO THIS AGREEMENT (EACH A “TRANSACTION
AGREEMENT”) BY SELLER AND THE PERFORMANCE OF ALL OBLIGATIONS HEREUNDER AND
THEREUNDER BY SELLER HAVE BEEN DULY AUTHORIZED AND NO OTHER ACTION OR APPROVAL
IS NECESSARY FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT AND
EACH TRANSACTION AGREEMENT BY SELLER.  SELLER HAS THE REQUISITE CORPORATE POWER
AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND EACH TRANSACTION
AGREEMENT.  THIS AGREEMENT AND EACH TRANSACTION AGREEMENT TO WHICH SELLER IS A
PARTY HAS BEEN OR WILL BE DULY EXECUTED AND DELIVERED BY SELLER AND IS OR WILL
BE A VALID AND BINDING OBLIGATION OF SELLER, ENFORCEABLE AGAINST SELLER IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
(A) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW
OR HEREAFTER IN EFFECT, RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY AND
(B) GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN AN ACTION IN EQUITY OR
AT LAW).


 


2.3                                 NO CONFLICT.  EXCEPT FOR THE FILINGS AS MAY
BE REQUIRED UNDER, AND OTHER APPLICABLE REQUIREMENTS OF, THE EXCHANGE ACT,
NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY TRANSACTION
AGREEMENT BY SELLER, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER, WILL:


 


(A)                                  RESULT IN THE CREATION OR IMPOSITION OF ANY
ENCUMBRANCE UPON THE PURCHASED ASSETS, OTHER THAN PERMITTED ENCUMBRANCES;


 


6

--------------------------------------------------------------------------------



 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 2.3(B),
(I) REQUIRE THE CONSENT, APPROVAL OR AUTHORIZATION OF, OR DECLARATION, FILING OR
REGISTRATION WITH ANY GOVERNMENTAL ENTITY OR OTHER PERSON TO BE MADE OR OBTAINED
BY SELLER OR A PURCHASED SUBSIDIARY, OR (II) CONSTITUTE (WITH THE GIVING OF
NOTICE OR LAPSE OF TIME, OR BOTH) A DEFAULT UNDER OR GIVE RISE TO ANY RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION OF ANY MATERIAL RIGHT OR OBLIGATION OF
SELLER OR A PURCHASED SUBSIDIARY UNDER ANY MATERIAL CONTRACT, EXCEPT WHERE THE
FAILURE TO OBTAIN SUCH CONSENT, APPROVAL, AUTHORIZATION, DECLARATION, FILING OR
REGISTRATION, OR WHERE SUCH DEFAULT, RIGHT OF TERMINATION, CANCELLATION OR
ACCELERATION, WOULD NOT RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT; OR


 


(C)                                  VIOLATE IN ANY MATERIAL RESPECT ANY
PROVISION OF APPLICABLE LAW RELATING TO THE BUSINESS OR THE PURCHASED ASSETS,
OTHER THAN SUCH VIOLATIONS AS WOULD NOT RESULT, INDIVIDUALLY OR IN THE
AGGREGATE, IN A MATERIAL ADVERSE EFFECT ON (I) THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY OF THE TRANSACTION AGREEMENTS, OR (II) SELLER’S ABILITY TO
CONVEY THE PURCHASED ASSETS OR OTHERWISE COMPLETE THE TRANSACTIONS CONTEMPLATED
HEREUNDER.


 


2.4                                 JUDGMENTS; LITIGATION.  THERE IS NO
(A) OUTSTANDING JUDGMENT, ORDER, DECREE, AWARD, STIPULATION OR INJUNCTION OF ANY
GOVERNMENTAL ENTITY AGAINST SELLER OR ANY PURCHASED SUBSIDIARY AFFECTING THE
PURCHASED ASSETS OR THE BUSINESS OR (B) ACTION, SUIT, ARBITRATION, HEARING,
INQUIRY, PROCEEDING, COMPLAINT, CHARGE OR INVESTIGATION, WHETHER CIVIL, CRIMINAL
OR ADMINISTRATIVE, BY OR BEFORE ANY GOVERNMENTAL ENTITY OR ARBITRATOR OR ANY
APPEAL FROM ANY OF THE FOREGOING PENDING OR, TO THE KNOWLEDGE OF SELLER,
THREATENED AGAINST SELLER OR ANY PURCHASED SUBSIDIARY, OR AFFECTING THE
PURCHASED ASSETS OR THE BUSINESS (COLLECTIVELY, THE “JUDGMENTS AND LITIGATION”),
EXCEPT SUCH THREATENED JUDGMENTS AND LITIGATION AS WOULD NOT HAVE, INDIVIDUALLY
OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


2.5                                 INTELLECTUAL PROPERTY AND PROPRIETARY
RIGHTS.


 


(A)                                  SCHEDULE 2.5(A) CONTAINS AN ACCURATE AND
COMPLETE LIST (BY NAME, OWNER, AND, WHERE APPLICABLE, REGISTRATION NUMBER AND
JURISDICTION OF REGISTRATION, APPLICATION, CERTIFICATION OR FILING) OF ALL THE
MATERIAL INTELLECTUAL PROPERTY RIGHTS OWNED BY SELLER OR A PURCHASED SUBSIDIARY
AND USED EXCLUSIVELY IN CONNECTION WITH THE PRODUCTS AND SERVICES PROVIDED BY
THE BUSINESS OR THE OPERATION OF THE BUSINESS AS CONDUCTED AS OF THE EFFECTIVE
DATE (COLLECTIVELY, THE “OWNED BUSINESS IP RIGHTS,” WITH ALL SUCH REGISTERED
OWNED BUSINESS IP RIGHTS BEING REFERRED TO HEREIN AS “REGISTERED BUSINESS IP
RIGHTS”).  EXCEPT AS SET FORTH IN SCHEDULE 2.5(A), SELLER OR A PURCHASED
SUBSIDIARY OWNS THE ENTIRE RIGHT, TITLE AND INTEREST TO ALL OWNED BUSINESS IP
RIGHTS FREE AND CLEAR OF ENCUMBRANCES (OTHER THAN PERMITTED ENCUMBRANCES).


 


(B)                                 SCHEDULE 2.5(B) CONTAINS AN ACCURATE AND
COMPLETE LIST OF ALL LICENSES, SUBLICENSES AND OTHER AGREEMENTS MATERIAL TO THE
BUSINESS PURSUANT TO WHICH A THIRD PARTY AUTHORIZES SELLER OR A PURCHASED
SUBSIDIARY TO USE, MODIFY, DISTRIBUTE, OR PRACTICE ANY RIGHTS UNDER, GRANT
SUBLICENSES WITH RESPECT TO OR INCORPORATE IN PURCHASED ASSETS, ANY INTELLECTUAL
PROPERTY RIGHTS OWNED BY A THIRD PARTY (“IN-BOUND LICENSES”), OTHER THAN
IN-BOUND LICENSES THAT CONSIST SOLELY OF “SHRINK-WRAP” AND SIMILAR COMMERCIALLY
AVAILABLE END-USER LICENSES, AND, WITH RESPECT TO EACH SUCH IN-BOUND LICENSE,
STATES WHETHER SUCH IN-BOUND LICENSE IS EXCLUSIVE OR NON-EXCLUSIVE.


 


7

--------------------------------------------------------------------------------



 


(C)                                  SCHEDULE 2.5(C) CONTAINS AN ACCURATE AND
COMPLETE LIST OF ALL LICENSES, SUBLICENSES AND OTHER AGREEMENTS MATERIAL TO THE
BUSINESS PURSUANT TO WHICH SELLER OR A PURCHASED SUBSIDIARY AUTHORIZES A THIRD
PARTY TO USE, MODIFY, DISTRIBUTE, OR PRACTICE ANY RIGHTS UNDER OR GRANT
SUBLICENSES WITH RESPECT TO, ANY PURCHASED IP RIGHTS OR PURSUANT TO WHICH SELLER
GRANTS RIGHTS TO USE OR PRACTICE ANY RIGHTS UNDER ANY INTELLECTUAL PROPERTY
RIGHTS OWNED BY A THIRD PARTY (“OUT-BOUND LICENSES”), OTHER THAN OUT-BOUND
LICENSES THAT CONSIST SOLELY OF “SHRINK-WRAP” AND SIMILAR COMMERCIALLY AVAILABLE
END-USER LICENSES, AND, WITH RESPECT TO EACH SUCH OUT-BOUND LICENSE, STATES
WHETHER SUCH OUT-BOUND LICENSE IS EXCLUSIVE OR NON-EXCLUSIVE.


 


(D)                                 SCHEDULE 2.5(D) CONTAINS AN ACCURATE AND
COMPLETE LIST OF ALL LICENSES AND OTHER AGREEMENTS MATERIAL TO THE BUSINESS
PURSUANT TO WHICH SELLER AUTHORIZES A PURCHASED SUBSIDIARY TO USE, MODIFY,
DISTRIBUTE OR PRACTICE ANY RIGHTS UNDER OR GRANT ANY SUBLICENSES WITH RESPECT TO
ANY OWNED BUSINESS IP RIGHTS (“INTRA-COMPANY LICENSES”).


 


(E)                                  THE OWNED BUSINESS IP RIGHTS, TOGETHER WITH
THE RIGHTS GRANTED TO SELLER AND THE PURCHASED SUBSIDIARIES UNDER THE IN-BOUND
LICENSES CONSTITUTE ALL THE INTELLECTUAL PROPERTY RIGHTS MATERIAL TO THE
BUSINESS AS CURRENTLY CONDUCTED.


 


(F)                                    ALL REGISTERED BUSINESS IP RIGHTS THAT
ARE PURCHASED IP RIGHTS ARE IN GOOD STANDING, ARE IN MATERIAL COMPLIANCE WITH
APPLICABLE LEGAL REQUIREMENTS AND ARE NOT SUBJECT TO ANY UNPAID MAINTENANCE FEES
OR TAXES OR ACTIONS FALLING DUE WITHIN THIRTY (30) DAYS AFTER THE EFFECTIVE
DATE.  TO SELLER’S KNOWLEDGE, THERE ARE NO PROCEEDINGS, CHALLENGES OR CLAIMS
BEFORE ANY COURT, TRIBUNAL (INCLUDING THE U.S. PATENT AND TRADEMARK OFFICE OR
EQUIVALENT AUTHORITY ANYWHERE IN THE WORLD) RELATED TO ANY SUCH REGISTERED
BUSINESS IP RIGHTS, OTHER THAN NORMAL PATENT AND TRADEMARK PROSECUTION
PROCEEDINGS.


 


(G)                                 TO SELLER’S KNOWLEDGE, THE BUSINESS,
OPERATIONS AND ACTIVITIES OF THE BUSINESS AS PRESENTLY CONDUCTED DO NOT INFRINGE
OR VIOLATE, OR CONSTITUTE A MISAPPROPRIATION OF, ANY INTELLECTUAL PROPERTY
RIGHTS OF ANY OTHER PERSON (INCLUDING, WITHOUT LIMITATION, ANY AFFILIATE OF
SELLER).  SELLER HAS NOT RECEIVED, SINCE JANUARY 1, 2007, ANY COMPLAINT, CLAIM
OR NOTICE ALLEGING ANY SUCH INFRINGEMENT, VIOLATION OR MISAPPROPRIATION RELATING
TO THE BUSINESS OR THE PURCHASED ASSETS, AND NO CLAIM OR NOTICE MADE PRIOR TO
JANUARY 1, 2007 REMAINS OUTSTANDING OR UNRESOLVED.  TO SELLER’S KNOWLEDGE,
NEITHER SELLER NOR ANY PURCHASED SUBSIDIARY HAS TAKEN ANY ACTION OR FAILED TO
TAKE ANY ACTION THAT WOULD REASONABLY BE EXPECTED TO RESULT IN THE ABANDONMENT,
CANCELLATION, FORFEITURE, RELINQUISHMENT, INVALIDATION, WAIVER OR
UNENFORCEABILITY OF ANY PURCHASED IP RIGHT.  TO SELLER’S KNOWLEDGE, NO PERSON
HAS INFRINGED OR IS INFRINGING ANY PURCHASED IP RIGHT OR HAS OTHERWISE
MISAPPROPRIATED OR IS OTHERWISE MISAPPROPRIATING ANY PURCHASED IP RIGHT.


 


(H)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
NOT CONSTITUTE A BREACH OF ANY INSTRUMENT OR AGREEMENT GOVERNING ANY PURCHASED
IP RIGHT, WILL NOT CAUSE THE FORFEITURE OR TERMINATION OR GIVE RISE TO A RIGHT
OF FORFEITURE OR TERMINATION OF ANY PURCHASED IP RIGHT OR IMPAIR THE RIGHT OF
BUYER OR ANY PURCHASED SUBSIDIARIES TO USE, SELL OR LICENSE ANY PURCHASED IP
RIGHT OR PORTION THEREOF, IN EACH CASE, EXCEPT AS WOULD NOT INDIVIDUALLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


8

--------------------------------------------------------------------------------



 


(I)                                     SELLER HAS TAKEN REASONABLE STEPS TO
PROTECT AND PRESERVE THE CONFIDENTIALITY OF ALL PURCHASED IP RIGHTS NOT
OTHERWISE DISCLOSED IN PUBLISHED PATENTS, PATENT APPLICATIONS, REGISTERED
COPYRIGHTS OR PUBLIC PUBLICATIONS (“BUSINESS CONFIDENTIAL INFORMATION”).  USE BY
AND DISCLOSURE TO EMPLOYEES OR OTHERS OF BUSINESS CONFIDENTIAL INFORMATION HAS
BEEN PURSUANT TO THE TERMS OF VALID AND BINDING WRITTEN CONFIDENTIALITY AND
NONUSE/RESTRICTED-USE AGREEMENTS OR AGREEMENTS THAT CONTAIN SIMILAR OBLIGATIONS.


 


(J)                                     EXCEPT AS SET FORTH ON SCHEDULE 2.5(J),
TO SELLER’S KNOWLEDGE, EACH CURRENT AND FORMER EMPLOYEE AND INDEPENDENT
CONTRACTOR OF SELLER AND EACH PURCHASED SUBSIDIARY WHO IS OR WAS INVOLVED IN, OR
WHO HAS CONTRIBUTED TO, THE CREATION OR DEVELOPMENT OF ANY PURCHASED IP RIGHT
HAS EXECUTED AND DELIVERED (AND, TO SELLER’S KNOWLEDGE, IS IN COMPLIANCE WITH)
AN AGREEMENT WHICH PROVIDES A VALID WRITTEN ASSIGNMENT, OR AN OBLIGATION TO
PROVIDE AN ASSIGNMENT ON REQUEST, TO SELLER OR THE PURCHASED SUBSIDIARIES, AS
APPLICABLE, OF ALL TITLE AND RIGHTS TO ALL SUCH PURCHASED IP RIGHTS.


 


2.6                                 EMPLOYEES AND INDEPENDENT CONTRACTORS.


 


(A)                                  SCHEDULE 2.6 CONTAINS A TRUE AND COMPLETE
LIST, AS OF APRIL 15, 2008, OF ALL EMPLOYEES EMPLOYED PRIMARILY IN THE BUSINESS,
INCLUDING PERSONS EMPLOYED BY A PURCHASED SUBSIDIARY, (COLLECTIVELY, THE
“BUSINESS EMPLOYEES”), INCLUDING EACH SUCH EMPLOYEE’S (I) NAME, (II) TITLE,
(III) PRINCIPAL LOCATION OF EMPLOYMENT, (IV) NAME OF EMPLOYER (I.E., SELLER OR A
PURCHASED SUBSIDIARY), AND (V) CURRENT SALARY AND OTHER COMPENSATION ARRANGEMENT
(I.E. COMMISSION RATE).


 


(B)                                 (I)  ALL BUSINESS EMPLOYEES AND OTHER
EMPLOYEES WHO HAVE PREVIOUSLY BEEN EMPLOYED FOR THE BUSINESS HAVE EXECUTED
SELLER’S FORM PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT, A COPY OF WHICH
HAS BEEN PROVIDED TO BUYER (OR, IN THE CASE OF EMPLOYEES OF A PURCHASED
SUBSIDIARY, A FORM PROVIDING SIMILAR PROTECTIONS); (II) TO THE KNOWLEDGE OF
SELLER, NO BUSINESS EMPLOYEE IS A PARTY TO OR IS BOUND BY ANY EMPLOYMENT
CONTRACT, PATENT DISCLOSURE AGREEMENT, NONCOMPETITION AGREEMENT OR OTHER
RESTRICTIVE COVENANT OR OTHER CONTRACT WITH ANY THIRD PARTY THAT WOULD BE LIKELY
TO AFFECT IN ANY MATERIAL WAY (A) THE PERFORMANCE BY SUCH BUSINESS EMPLOYEE OF
ANY OF HIS OR HER DUTIES OR RESPONSIBILITIES AS AN EMPLOYEE OF THE BUSINESS,
OR (B) THE BUSINESS; AND (III) TO THE KNOWLEDGE OF SELLER, NO BUSINESS EMPLOYEE
IS IN VIOLATION OF ANY TERM OF ANY EMPLOYMENT CONTRACT, PATENT DISCLOSURE
AGREEMENT, NONCOMPETITION AGREEMENT, OR ANY OTHER RESTRICTIVE COVENANT WITH ANY
THIRD PARTY RELATING TO THE RIGHT OF ANY SUCH BUSINESS EMPLOYEE TO BE EMPLOYED
BY SELLER.


 


(C)                                  SELLER HAS TERMINATED THE EMPLOYMENT OF ALL
TRANSFERRED EMPLOYEES, INCLUDING THE EMPLOYMENT AGREEMENTS SET FORTH ON SCHEDULE
2.6(C), EFFECTIVE UPON THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  SELLER HAS PAID OR OTHERWISE SATISFIED ALL OBLIGATIONS DUE TO THE
TRANSFERRED EMPLOYEES IN RESPECT OF THEIR EMPLOYMENT WITH SELLER UPON THE
TERMINATION OF THEIR EMPLOYMENT WITH SELLER, INCLUDING IF APPLICABLE, ANY WAGES,
SALARIES, BONUSES (INCLUDING ANY BONUSES THAT ARISE OUT OF THE COMPLETION OF THE
TRANSACTIONS CONTEMPLATED HEREBY), ACCRUED VACATION PAY, AND SEVERANCE PAY, AND
ALL PAYROLL TAXES PAYABLE WITH RESPECT TO SUCH EMPLOYEES, WITH THE EXCEPTION OF
THE RETENTION AGREEMENTS SET FORTH ON SCHEDULE 2.6(C), WHICH WILL BE DISCHARGED
BY SELLER IN ACCORDANCE WITH THEIR TERMS.  BUYER SHALL HAVE NO OBLIGATIONS OR
LIABILITIES TO ANY TRANSFERRED EMPLOYEE AS A RESULT OF WAGES, SALARIES, BONUSES
(INCLUDING ANY BONUSES THAT ARISE OUT OF THE COMPLETION OF THE TRANSACTIONS
CONTEMPLATED


 


9

--------------------------------------------------------------------------------



 


HEREBY), ACCRUED VACATION PAY AND SEVERANCE PAY, IF ANY, OWING TO A TRANSFERRED
EMPLOYEE AS A RESULT OF SUCH EMPLOYEE’S EMPLOYMENT WITH SELLER PRIOR TO THE
EFFECTIVE DATE.


 


(D)                                 SCHEDULE 2.6(D) CONTAINS A TRUE AND COMPLETE
LIST, AS OF MAY 1, 2008, OF ALL CONSULTANTS AND OTHER INDEPENDENT CONTRACTORS
WHO ARE PROVIDING MATERIAL SERVICES TO THE BUSINESS (THE “INDEPENDENT
CONTRACTORS”), INCLUDING (I) EACH SUCH INDEPENDENT CONTRACTOR’S NAME, (II) TYPE
OF SERVICES BEING PROVIDED BY EACH INDEPENDENT CONTRACTOR, (III) PRINCIPAL
LOCATION WHERE SERVICES ARE PROVIDED, AND (IV) NAME OF ENTITY (I.E., SELLER OR A
PURCHASED SUBSIDIARY) WITH WHICH SUCH INDEPENDENT CONTRACTOR CONTRACTED TO
PROVIDE SERVICES.


 


(E)                                  (I) SELLER IS NOT A PARTY TO ANY COLLECTIVE
BARGAINING AGREEMENT OR OTHER LABOR CONTRACT APPLICABLE TO A BUSINESS EMPLOYEE,
(II) TO SELLER’S KNOWLEDGE, NO UNION HAS BARGAINING RIGHTS WITH RESPECT TO ANY
BUSINESS EMPLOYEE AND THERE ARE NO THREATENED OR APPARENT UNION ORGANIZING
ACTIVITIES INVOLVING ANY BUSINESS EMPLOYEE, (III) THERE ARE NO STRIKES,
SLOWDOWNS OR WORK STOPPAGES PENDING OR THREATENED BETWEEN SELLER AND A BUSINESS
EMPLOYEE, AND (IV) TO SELLER’S KNOWLEDGE, THERE ARE NO UNFAIR LABOR PRACTICE
COMPLAINTS INVOLVING A BUSINESS EMPLOYEE PENDING AGAINST SELLER.


 


2.7                                 FINANCIAL STATEMENTS.  SCHEDULE 2.7 SETS
FORTH THE (A) UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BUSINESS AS OF
DECEMBER 31, 2007, AND THE RELATED UNAUDITED STATEMENT OF OPERATIONS FOR THE
TWELVE-MONTH PERIOD ENDED DECEMBER 31, 2007, AND (B) THE UNAUDITED CONSOLIDATED
BALANCE SHEET OF THE BUSINESS AS OF MARCH 31, 2008 (THE “INTERIM BALANCE
SHEET”), AND THE RELATED UNAUDITED STATEMENT OF OPERATIONS FOR THE THREE-MONTH
PERIOD THEN ENDED, IN EACH CASE PREPARED IN ACCORDANCE GAAP (EXCEPT AS INDICATED
THEREIN AND FOR THE ABSENCE OF FOOTNOTES AND SUBJECT TO YEAR-END ADJUSTMENTS
WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT) CONSISTENT WITH THE BUSINESS’S PAST PRACTICE.


 


2.8                                 CHANGES.  EXCEPT AS DESCRIBED IN SCHEDULE
2.8, AS CONTEMPLATED BY OR AS DISCLOSED IN THIS AGREEMENT, OR UNDERTAKEN IN
CONNECTION WITH THE RESTRUCTURING, SINCE DECEMBER 31, 2007, SELLER HAS CONDUCTED
THE BUSINESS ONLY IN THE ORDINARY COURSE AND IN A MANNER MATERIALLY CONSISTENT
WITH PAST PRACTICE AND, SINCE SUCH DATE THERE HAS NOT BEEN A MATERIAL ADVERSE
EFFECT.


 


2.9                                 MATERIAL CONTRACTS.


 


(A)                                  SCHEDULE 2.9 SETS FORTH ALL OF THE
FOLLOWING WRITTEN AGREEMENTS TO WHICH SELLER OR ANY PURCHASED SUBSIDIARY IS A
PARTY THAT ARE SOLELY ATTRIBUTABLE OR EXCLUSIVELY RELATE TO THE BUSINESS:


 

(I)                                     ANY LEASE OF REAL PROPERTY AND ANY LEASE
OF PERSONAL PROPERTY WITH A FUTURE PAYMENT OBLIGATION IN EXCESS OF $100,000 PER
ANNUM;

 

(II)                                  ANY CONTRACT FOR THE PURCHASE OF
MATERIALS, SUPPLIES, GOODS, SERVICES, EQUIPMENT OR OTHER ASSETS PROVIDING FOR
ANNUAL PAYMENTS BY SELLER OR A PURCHASED SUBSIDIARY OF, OR PURSUANT TO WHICH IN
2007 SELLER OR A PURCHASED SUBSIDIARY PAID, IN THE AGGREGATE $100,000 OR MORE;

 

(III)                               ANY SALES, DISTRIBUTION OR OTHER SIMILAR
AGREEMENT PROVIDING FOR THE SALE BY SELLER OR A PURCHASED SUBSIDIARY OF
MATERIALS, SUPPLIES, GOODS, SERVICES, EQUIPMENT OR

 

10

--------------------------------------------------------------------------------


 

OTHER ASSETS THAT PROVIDE FOR ANNUAL PAYMENTS TO SELLER OR A PURCHASED
SUBSIDIARY OF, OR PURSUANT TO WHICH IN 2007 SELLER OR A PURCHASED SUBSIDIARY
RECEIVED, IN THE AGGREGATE $100,000 OR MORE;

 

(IV)                              ANY CONTRACT RELATING TO OUTSTANDING
INDEBTEDNESS FOR BORROWED MONEY OR THE DEFERRED PURCHASE PRICE OF PROPERTY
(WHETHER INCURRED, ASSUMED, GUARANTEED OR SECURED BY ANY ASSET), EXCEPT
CONTRACTS RELATING TO INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS
IN AN AMOUNT NOT EXCEEDING $50,000;

 

(V)                                 ANY EMPLOYMENT, SEVERANCE OR CONSULTING
AGREEMENT WITH RESPECT TO ANY BUSINESS EMPLOYEE;

 

(VI)                              ANY CONTRACT OR OTHER DOCUMENT THAT LIMITS THE
FREEDOM OF SELLER TO COMPETE IN ANY LINE OF BUSINESS OR WITH ANY PERSON OR IN
ANY AREA (COLLECTIVELY WITH ALL THE AGREEMENTS IDENTIFIED IN THIS
SECTION 2.9(A), THE “MATERIAL CONTRACTS”).

 


(B)                                 TO SELLER’S KNOWLEDGE, EACH MATERIAL
CONTRACT THAT IS CURRENTLY IN EFFECT CONSTITUTES A LEGAL, VALID AND BINDING
AGREEMENT OF SELLER OR A PURCHASED SUBSIDIARY AND OF EACH OTHER PARTY THERETO,
AND IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY (A) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT RELATING TO OR LIMITING CREDITORS’
RIGHTS GENERALLY, AND (B) GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN AN
ACTION IN EQUITY OR AT LAW).  NEITHER SELLER NOR, TO SELLER’S KNOWLEDGE, ANY
OTHER PARTY TO SUCH MATERIAL CONTRACTS, IS IN VIOLATION OR BREACH OF OR DEFAULT
UNDER ANY SUCH MATERIAL CONTRACT (OR WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD
BE IN VIOLATION OR BREACH OF OR DEFAULT UNDER SUCH MATERIAL CONTRACT) WHICH
WOULD RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.


 


2.10                           COMPLIANCE WITH LAWS.  NEITHER SELLER NOR ANY
PURCHASED SUBSIDIARY IS IN VIOLATION OF OR IN DEFAULT IN ANY MATERIAL RESPECT
UNDER ANY FOREIGN OR DOMESTIC (FEDERAL, STATE OR LOCAL) LAW, STATUTE, TREATY,
RULE, REGULATION, ORDINANCE, FRANCHISE, PERMIT, CONCESSION, LICENSE, ORDER,
DECREE, CONSENT DECREE OR SIMILAR INSTRUMENT OR DETERMINATION OR AWARD
APPLICABLE TO IT BY WHICH ANY OF THE PURCHASED ASSETS OR THE BUSINESS IS BOUND
OR AFFECTED, EXCEPT FOR SUCH VIOLATIONS OR DEFAULTS AS WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT.


 


2.11                           PERMITS, LICENSES, ETC.  SELLER POSSESSES ALL
FRANCHISES, LICENSES, PERMITS, CERTIFICATES, AUTHORIZATIONS, RIGHTS AND OTHER
APPROVALS OF GOVERNMENTAL ENTITIES (“PERMITS”) NECESSARY TO CONDUCT THE BUSINESS
AS CURRENTLY CONDUCTED, EXCEPT FOR SUCH FAILURE AS WOULD NOT INDIVIDUALLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.  SCHEDULE 2.11 CONTAINS A TRUE
AND COMPLETE LIST OF ALL MATERIAL PERMITS.  TO SELLER’S KNOWLEDGE, EACH PERMIT
WAS LAWFULLY AND VALIDLY ISSUED, AND NO PROCEEDING IS PENDING OR, TO SELLER’S
KNOWLEDGE, THREATENED REGARDING THE REVOCATION, SUSPENSION OR LIMITATION OF ANY
PERMIT.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
WILL NOT RESULT IN THE REVOCATION, SUSPENSION OR LIMITATION OF ANY PERMIT, AND
EXCEPT AS SET FORTH ON SCHEDULE 2.11, NO PERMIT WILL REQUIRE THE CONSENT OF ITS
ISSUING AUTHORITY TO OR AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

11

--------------------------------------------------------------------------------


 


2.12                           TAXES.


 


(A)                                  THE PURCHASED ASSETS ARE NOT SUBJECT TO ANY
LIENS FOR TAXES, EXCEPT LIENS FOR TAXES NOT YET DUE, AND BUYER WILL NOT BECOME
DIRECTLY OR INDIRECTLY LIABLE FOR, AND NO LIEN, CLAIM OR ENCUMBRANCE WILL BE
PLACED UPON THE PURCHASED ASSETS WITH RESPECT TO, (I) ANY TAXES ATTRIBUTABLE TO
THE OWNERSHIP OR USE OF THE PURCHASED ASSETS WITH RESPECT TO PERIODS PRIOR TO
AND INCLUDING THE EFFECTIVE DATE OR (II) ANY OTHER TAXES ATTRIBUTABLE TO THE
ACTIONS OR ACTIVITIES OF SELLER ON OR PRIOR TO THE EFFECTIVE DATE, IN EACH CASE
OTHER THAN TRANSFER TAXES AND OTHER TAXES INCLUDED IN THE ASSUMED LIABILITIES OR
INCLUDED AS CURRENT LIABILITIES IN THE CALCULATION OF WORKING CAPITAL.  NONE OF
THE PURCHASED ASSETS IS A “UNITED STATES REAL PROPERTY INTEREST” WITHIN THE
MEANING OF SECTION 897 OF THE CODE.


 


(B)                                 WITH RESPECT TO THE PURCHASED SUBSIDIARIES:


 

(I)                                     ALL TAX RETURNS OF THE PURCHASED
SUBSIDIARIES REQUIRED TO BE FILED ON OR PRIOR TO THE EFFECTIVE DATE HAVE BEEN OR
WILL BE TIMELY FILED.  ALL SUCH TAX RETURNS WERE OR WILL BE CORRECT AND COMPLETE
IN ALL MATERIAL RESPECTS WHEN FILED.

 

(II)                                  ALL MATERIAL TAXES REQUIRED TO BE PAID BY
THE PURCHASED SUBSIDIARIES (WHETHER OR NOT SHOWN ON ANY TAX RETURN) HAVE BEEN
PAID IN FULL.  THERE IS (A) NO CLAIM FOR TAXES BEING ASSERTED AGAINST ANY
PURCHASED SUBSIDIARY THAT HAS RESULTED IN A LIEN AGAINST THE PROPERTY OF THE
PURCHASED SUBSIDIARY OTHER THAN LIENS FOR TAXES NOT YET DUE AND PAYABLE, (B) NO
AUDIT OR PENDING AUDIT OF, OR TAX CONTROVERSY ASSOCIATED WITH, ANY TAX RETURN OF
ANY PURCHASED SUBSIDIARY, OR OF ANY OTHER PERSON WHERE ANY PURCHASED SUBSIDIARY
COULD BE HELD LIABLE FOR TAXES, BEING CONDUCTED BY A TAX AUTHORITY, (C) NO
EXTENSION OF ANY STATUTE OF LIMITATIONS ON THE ASSESSMENT OF ANY TAXES GRANTED
BY ANY PURCHASED SUBSIDIARY CURRENTLY IN EFFECT, AND (D) NO AGREEMENT TO ANY
EXTENSION OF TIME FOR FILING ANY TAX RETURN WHICH HAS NOT BEEN FILED.

 

(III)                               NO PURCHASED SUBSIDIARY HAS BEEN A MEMBER OF
AN AFFILIATED GROUP FILING A CONSOLIDATED FEDERAL INCOME TAX RETURN OTHER THAN
THE GROUP THE COMMON PARENT OF WHICH IS SELLER (THE “SELLER GROUP”).  ALL
CONSOLIDATED INCOME TAX RETURNS, INCLUDING ANY CONSOLIDATED OR COMBINED STATE OR
FOREIGN INCOME TAX RETURNS, THAT WERE REQUIRED TO BE FILED BY THE SELLER GROUP
ON OR PRIOR TO THE DATE HEREOF AND WHICH INCLUDED A PURCHASED SUBSIDIARY WERE
TIMELY FILED.  ALL SUCH TAX RETURNS WERE CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS WHEN FILED.  NO PURCHASED SUBSIDIARY WILL BE A PARTY TO ANY TAX
ALLOCATION, TAX SHARING AGREEMENT OR OTHER SIMILAR AGREEMENT AS OF THE EFFECTIVE
DATE NOR WILL ANY PURCHASED SUBSIDIARY HAVE ANY LIABILITY OR POTENTIAL LIABILITY
TO ANOTHER PARTY UNDER ANY SUCH AGREEMENT.

 

(IV)                              EACH PURCHASED SUBSIDIARY HAS WITHHELD AND
PAID ALL MATERIAL TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID IN CONNECTION
WITH AMOUNTS PAID OR OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR,
STOCKHOLDER, OR OTHER THIRD PARTY.

 

(V)                                 NO AUDIT IS CURRENTLY PENDING WITH RESPECT
TO ANY TAX RETURN OF ANY PURCHASED SUBSIDIARY OR OF THE SELLER GROUP.  NEITHER
SELLER NOR ANY PURCHASED SUBSIDIARY HAS WAIVED ANY STATUTE OF LIMITATIONS IN
RESPECT OF TAXES OR AGREED TO ANY EXTENSION OF TIME FOR THE ASSESSMENT OF ANY
TAX.  NO CLAIM IS CURRENTLY PENDING BY AN AUTHORITY IN A JURISDICTION WHERE

 

12

--------------------------------------------------------------------------------


 

A PURCHASED SUBSIDIARY DOES NOT FILE TAX RETURNS ASSERTING THAT SUCH PURCHASED
SUBSIDIARY IS OR MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION.

 

(VI)                              NO PURCHASED SUBSIDIARY WILL BE REQUIRED TO
INCLUDE IN INCOME, OR EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR ANY
TAXABLE PERIOD (OR PORTION THEREOF) ENDING AFTER THE EFFECTIVE DATE AS A RESULT
OF ANY (I) CHANGE IN METHOD OF ACCOUNTING FOR A TAXABLE PERIOD ENDING ON OR
PRIOR TO THE EFFECTIVE DATE; (II) “CLOSING AGREEMENT” DESCRIBED IN SECTION 7121
OF THE CODE (OR ANY CORRESPONDING OR SIMILAR PROVISION OF STATE, LOCAL, OR
FOREIGN TAX LAW); (III) INTERCOMPANY TRANSACTIONS OR ANY EXCESS LOSS ACCOUNT
DESCRIBED IN TREASURY REGULATIONS UNDER SECTION 1502 OF THE CODE (OR ANY
CORRESPONDING OR SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN TAX LAW);
(IV) INSTALLMENT SALE OR OPEN TRANSACTION DISPOSITION MADE ON OR PRIOR TO THE
EFFECTIVE DATE; OR (V) PREPAID AMOUNT RECEIVED ON OR PRIOR TO THE EFFECTIVE
DATE.  NO PURCHASED SUBSIDIARY HAS BEEN OR WILL BE REQUIRED TO INCLUDE ANY
ADJUSTMENT IN TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR PORTION THEREOF)
PURSUANT TO SECTION 481 OR 263A OF THE CODE OR ANY COMPARABLE PROVISION UNDER
STATE, LOCAL OR FOREIGN TAX LAWS AS A RESULT OF TRANSACTIONS, EVENTS OR
ACCOUNTING METHODS EMPLOYED PRIOR TO THE EFFECTIVE DATE.

 

(VII)                           NO PURCHASED SUBSIDIARY IS OBLIGATED TO MAKE ANY
PAYMENTS, AND IS NOT A PARTY TO ANY AGREEMENT THAT UNDER CERTAIN CIRCUMSTANCES
COULD OBLIGATE IT TO MAKE ANY PAYMENTS THAT WILL NOT BE DEDUCTIBLE UNDER CODE
SECTION 162(M) OR 280G.  SELLER HAS NOT BEEN A UNITED STATES REAL PROPERTY
HOLDING CORPORATION WITHIN THE MEANING OF CODE SECTION 897(C)(2).

 

(VIII)                        EACH PURCHASED SUBSIDIARY HAS DISCLOSED ON ITS TAX
RETURNS ANY TAX REPORTING POSITION TAKEN IN ANY TAX RETURN WHICH COULD RESULT IN
THE IMPOSITION OF PENALTIES UNDER SECTION 6662 OF THE CODE OR ANY COMPARABLE
PROVISIONS OF STATE, LOCAL OR FOREIGN LAW.  NO PURCHASED SUBSIDIARY HAS
CONSUMMATED, HAS PARTICIPATED IN, OR IS CURRENTLY PARTICIPATING IN ANY
TRANSACTION WHICH WAS OR IS A “TAX SHELTER” TRANSACTION AS DEFINED IN
SECTION 6662, 6011, 6012 OR 6111 OF THE CODE OR THE TREASURY REGULATIONS
PROMULGATED THEREUNDER OR WHICH WAS OR IS A “LISTED TRANSACTION” OR A
“REPORTABLE TRANSACTION” AS THOSE TERMS ARE DEFINED IN THE CODE AND THE TREASURY
REGULATIONS THEREUNDER.

 


2.13                           BROKERS.  EXCEPT FOR COWEN AND COMPANY, LLC, AND
MONTGOMERY & CO. LLC, EACH OF WHOSE FEES, COMMISSIONS AND EXPENSES ARE THE SOLE
RESPONSIBILITY OF SELLER, ALL NEGOTIATIONS RELATIVE TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN CARRIED OUT BY SELLER DIRECTLY WITH
BUYER WITHOUT THE INTERVENTION OF ANY PERSON ON BEHALF OF SELLER IN SUCH MANNER
AS TO GIVE RISE TO ANY VALID CLAIM BY ANY PERSON AGAINST BUYER FOR A FINDER’S
FEE, BROKERAGE COMMISSION OR SIMILAR PAYMENT.


 


2.14                           PURCHASED SUBSIDIARIES.


 


(A)                                  EXCEPT FOR A NOMINAL NUMBER OF SHARES OF
CAPITAL STOCK OF THE FOREIGN PURCHASED SUBSIDIARIES WHICH, WHILE BENEFICIALLY
OWNED DIRECTLY OR INDIRECTLY BY SELLER, ARE OWNED OF RECORD BY AN AFFILIATE OF
SELLER DUE TO REQUIREMENTS OF APPLICABLE LAW, (I) EACH OF THE PURCHASED
SUBSIDIARIES IS A DIRECT OR INDIRECT, WHOLLY-OWNED SUBSIDIARY OF SELLER,
(II) THE PURCHASED SHARES CONSTITUTE ALL OF THE ISSUED AND OUTSTANDING CAPITAL
STOCK OF EACH PURCHASED SUBSIDIARY, AND (III) THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS, RIGHTS OR AGREEMENTS FOR THE PURCHASE OR ACQUISITION FROM THE
PURCHASED SUBSIDIARIES OF ANY SHARES OF THEIR CAPITAL STOCK.

 

13

--------------------------------------------------------------------------------


 


(B)                                 EACH PURCHASED SUBSIDIARY IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING (TO THE EXTENT THE LAWS OF SUCH
JURISDICTION CONTEMPLATE THE CONCEPT OF “GOOD STANDING”) UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, AND HAS THE POWER AND AUTHORITY TO CONDUCT ITS
PORTION OF THE BUSINESS AS IT IS PRESENTLY BEING CONDUCTED, EXCEPT FOR SUCH
FAILURES AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT.


 


(C)                                  EACH PURCHASED SUBSIDIARY IS DULY QUALIFIED
OR LICENSED TO DO BUSINESS AND IN GOOD STANDING (TO THE EXTENT THE LAWS OF SUCH
JURISDICTION(S) CONTEMPLATE THE CONCEPT OF “GOOD STANDING”) IN EACH OF THE
JURISDICTIONS IN WHICH SUCH QUALIFICATION IS REQUIRED, EXCEPT FOR SUCH FAILURE
AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(D)                                 SELLER HAS DELIVERED TO BUYER COMPLETE AND
CORRECT COPIES OF THE CERTIFICATE OF INCORPORATION AND BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENTS, IN EACH CASE, AS AMENDED AND IN EFFECT AS OF THE DATE
HEREOF, OF EACH PURCHASED SUBSIDIARY.


 


2.15                           PURCHASED ASSETS.


 


(A)                                  TO SELLER’S KNOWLEDGE, THE PURCHASED ASSETS
REPRESENT ALL OF THE ASSETS CURRENTLY USED PREDOMINANTLY IN THE CONDUCT OF THE
BUSINESS EXCEPT FOR SUCH ASSETS THAT ARE NOT MATERIAL.


 


(B)                                 TO SELLER’S KNOWLEDGE, OTHER THAN
COMMERCIALLY AVAILABLE SOFTWARE USED TO SUPPORT THE BUSINESS, GENERAL CORPORATE,
SUPPORT AND SHARED SERVICES PROVIDED BY SELLER (INCLUDING WITHOUT LIMITATION
SERVICES RELATED TO ACCOUNTING, FINANCE, LEGAL AND INFORMATION TECHNOLOGY),
CREDIT SUPPORT AND SIMILAR ARRANGEMENTS PROVIDED BY SELLER, THE PURCHASED ASSETS
AND THE ASSETS PRESENTLY OWNED, LEASED, OR LICENSED BY THE PURCHASED
SUBSIDIARIES IN THE AGGREGATE ARE SUFFICIENT FOR THE CONDUCT OF THE BUSINESS AS
PRESENTLY CONDUCTED, CONSISTENT WITH PAST PRACTICE, EXCEPT FOR SUCH ASSETS,
WHICH THE FAILURE TO OWN, LEASE OR LICENSE WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  TO SELLER’S KNOWLEDGE, SELLER HAS GOOD
TITLE TO, A VALID LEASEHOLD INTEREST IN, OR VALID RIGHTS TO USE, ALL THE
PURCHASED ASSETS FREE AND CLEAR OF ALL ENCUMBRANCES OTHER THAN PERMITTED
ENCUMBRANCES, EXCEPT FOR SUCH FAILURES AS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(D)                                 TO SELLER’S KNOWLEDGE, THE PURCHASED ASSETS
TAKEN AS A WHOLE ARE GENERALLY ADEQUATE FOR THE PURPOSES FOR WHICH THEY ARE USED
BY SELLER IN THE ORDINARY COURSE OF THE BUSINESS.


 


2.16                           CUSTOMERS.  LISTED IN SCHEDULE 2.16 ARE THE NAMES
OF THE TEN (10) MOST SIGNIFICANT CUSTOMERS (BY REVENUE) OF THE BUSINESS FOR THE
12-MONTH PERIOD ENDED MARCH 31, 2008, AND SINCE THAT DATE UNTIL THE DATE HEREOF,
NO SUCH CUSTOMER HAS TERMINATED ITS RELATIONSHIP WITH SELLER OR PROVIDED SELLER
WITH WRITTEN NOTICE OF ITS INTENTION SO TO TERMINATE (OR NOT TO RENEW) ITS
RELATIONSHIP WITH SELLER.


 


2.17                           SUPPLIERS.  SCHEDULE 2.17 CONTAINS A COMPLETE
LIST OF EACH OF THE TEN (10) MOST SIGNIFICANT SUPPLIERS OF RAW MATERIALS,
SUPPLIES, MERCHANDISE, SERVICES AND OTHER GOODS FOR THE BUSINESS FOR THE
12-MONTH PERIOD ENDED MARCH 31, 2008 (“SIGNIFICANT SUPPLIERS”) AND THE

 

14

--------------------------------------------------------------------------------


 


AMOUNT FOR WHICH EACH SUCH SIGNIFICANT SUPPLIER INVOICED SELLER DURING SUCH
PERIOD.  SELLER HAS NOT RECEIVED ANY NOTICE THAT ANY SIGNIFICANT SUPPLIER WILL
NOT CONTINUE TO SELL MATERIALS, SUPPLIES, MERCHANDISE, SERVICES AND OTHER GOODS
TO THE BUSINESS.


 


2.18                           ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH ON
SCHEDULE 2.18, (A) SELLER AND THE PURCHASED SUBSIDIARIES HAVE OPERATED THE
BUSINESS IN MATERIAL COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS, (B) TO
SELLER’S KNOWLEDGE, THERE HAS BEEN NO MATERIAL GENERATION, USE, TRANSPORTATION,
TREATMENT, STORAGE, RELEASE OR DISPOSAL BY SELLER OR ANY PURCHASED SUBSIDIARY OF
ANY HAZARDOUS SUBSTANCES IN CONNECTION WITH OR RELATING TO THE OWNERSHIP, LEASE,
OCCUPATION OR USE OF THE FACILITIES BY SELLER OR ANY PURCHASED SUBSIDIARY IN
MATERIAL VIOLATION OF ANY APPLICABLE ENVIRONMENTAL LAWS, (C) TO SELLER’S
KNOWLEDGE, THERE IS NOT PRESENT IN, ON, UNDER OR EMANATING ONTO OR FROM ANY OF
THE FACILITIES ANY HAZARDOUS SUBSTANCE IN VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAWS, AND (D) NEITHER SELLER NOR ANY PURCHASED SUBSIDIARY HAS
RECEIVED ANY ACTUAL OR THREATENED NOTICE, DEMAND, OR CLAIM THAT THE OPERATION OF
THE BUSINESS OR ANY OF THE FACILITIES IS IN VIOLATION OF OR NON-COMPLIANCE WITH
ANY APPLICABLE ENVIRONMENTAL LAWS, EXCEPT, IN ALL CASES, AS WOULD NOT RESULT,
INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.


 


2.19                           PRODUCT RETURNS AND WARRANTY LIABILITY.  COPIES
OF THE BUSINESS’S FORMS OF STANDARD PRODUCT WARRANTIES ARE ATTACHED AS SCHEDULE
2.19 HERETO.  EXCEPT FOR VARIATIONS FROM SUCH STANDARD POLICIES AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, THE BUSINESS
HAS NOT PROVIDED PRODUCT WARRANTIES MORE FAVORABLE THAN PROVIDED FOR IN THE
STANDARD FORM.


 


2.20                           ABSENCE OF CERTAIN CHANGES.  SINCE DECEMBER 31,
2007, EXCEPT IN CONNECTION WITH THE RESTRUCTURING, AS REFLECTED IN THE INTERIM
BALANCE SHEET, OR AS DISCLOSED IN SCHEDULE 2.20, SELLER HAS NOT:  (I) INCURRED
ANY MATERIAL DEBTS, OBLIGATIONS OR LIABILITIES (ABSOLUTE, ACCRUED, CONTINGENT OR
OTHERWISE) OF THE BUSINESS, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;
(II) SUBJECTED TO OR PERMITTED A ENCUMBRANCE (OTHER THAN A PERMITTED
ENCUMBRANCE) UPON OR OTHERWISE ENCUMBERED ANY OF THE PURCHASED ASSETS;
(III) SOLD, TRANSFERRED, LICENSED OR LEASED ANY OF THE PURCHASED ASSETS EXCEPT
IN THE ORDINARY COURSE OF BUSINESS; (IV) SUFFERED ANY PHYSICAL DAMAGE,
DESTRUCTION OR LOSS (WHETHER OR NOT COVERED BY INSURANCE) TO THE PURCHASED
ASSETS CAUSING A MATERIAL ADVERSE EFFECT; (V) MADE OR SUFFERED ANY MATERIAL
AMENDMENT OF ANY MATERIAL CONTRACT; OR (VI) ENTERED INTO ANY AGREEMENT OR
OTHERWISE OBLIGATED ITSELF TO DO ANY OF THE FOREGOING.


 


2.21                           DISCLOSURE.  TO SELLER’S KNOWLEDGE, NO
REPRESENTATION OR WARRANTY OF SELLER IN THIS AGREEMENT (AS QUALIFIED BY THE
DISCLOSURE SCHEDULE) CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS
OR WILL OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MATERIALLY MISLEADING.


 


2.22                           CLOSING WORKING CAPITAL.  AS OF THE CLOSE OF
BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE EFFECTIVE DATE, THE
WORKING CAPITAL OF THE BUSINESS IS EQUAL TO OR GREATER THAN $1,000,000.


 


2.23                           NO OTHER REPRESENTATIONS OR WARRANTIES.  EXCEPT
AS SPECIFICALLY SET FORTH IN THIS ARTICLE II, NEITHER SELLER NOR ANY OF ITS
OFFICERS,

 

15

--------------------------------------------------------------------------------


 


DIRECTORS, EMPLOYEES, AFFILIATES, AGENTS OR REPRESENTATIVES IS MAKING, AND EACH
OF THEM HEREBY EXPRESSLY DISCLAIMS, ANY REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED.


 

ARTICLE III

 


REPRESENTATIONS AND WARRANTIES OF BUYER AND GUARANTOR

 

Buyer and Guarantor hereby represent and warrant to Seller as follows:

 


3.1           ORGANIZATION AND QUALIFICATION.  EACH OF BUYER AND GUARANTOR IS AN
ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
ITS JURISDICTION OF ORGANIZATION AND HAS THE POWER AND AUTHORITY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


3.2           AUTHORIZATION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
EACH TRANSACTION AGREEMENT BY EACH OF BUYER AND GUARANTOR AND THE PERFORMANCE OF
EACH BUYER AND GUARANTOR OF ITS OBLIGATIONS HEREUNDER HAVE BEEN DULY AUTHORIZED
BY BUYER AND GUARANTOR AND NO OTHER ACTION OR APPROVAL BY BUYER OR GUARANTOR IS
NECESSARY FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT AND EACH
TRANSACTION AGREEMENT BY EACH OF BUYER AND GUARANTOR, AS APPLICABLE.  EACH OF
BUYER AND GUARANTOR HAS FULL RIGHT, POWER, AUTHORITY AND CAPACITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND EACH TRANSACTION AGREEMENT, AS APPLICABLE.  THIS
AGREEMENT AND EACH TRANSACTION AGREEMENT TO WHICH BUYER OR GUARANTOR IS A PARTY
HAS BEEN OR WILL BE DULY EXECUTED AND DELIVERED BY BUYER AND GUARANTOR, AS
APPLICABLE, AND IS OR WILL BE A VALID AND BINDING OBLIGATION OF EACH OF BUYER
AND GUARANTOR, AS APPLICABLE, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY (A) BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN
EFFECT RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY, AND (B) GENERAL
PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN AN ACTION IN EQUITY OR AT LAW).


 


3.3           NO CONFLICT.  EXCEPT AS DESCRIBED ON SCHEDULE 3.3, NEITHER THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY EACH OF BUYER AND GUARANTOR NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER WILL:


 


(A)                                  CONFLICT WITH OR RESULT IN A BREACH BY
EITHER BUYER OR GUARANTOR OF, OR CONSTITUTE A DEFAULT BY BUYER OR GUARANTOR
UNDER, OR CREATE AN EVENT THAT, WITH THE GIVING OF NOTICE OR THE LAPSE OF TIME,
OR BOTH, WOULD BE A DEFAULT UNDER OR MATERIAL BREACH OF, ANY OF THE TERMS,
CONDITIONS OR PROVISIONS OF (I) ANY MATERIAL INDENTURE, MORTGAGE, LEASE, DEED OF
TRUST, PLEDGE, LOAN OR CREDIT AGREEMENT, LICENSE AGREEMENT OR ANY OTHER MATERIAL
CONTRACT, ARRANGEMENT OR AGREEMENT TO WHICH BUYER OR GUARANTOR, AS APPLICABLE,
IS A PARTY OR TO WHICH A MATERIAL PORTION OF BUYER’S OR GUARANTOR’S ASSETS IS
SUBJECT, (II) ITS CERTIFICATE OF INCORPORATION OR BYLAWS OR OTHER ORGANIZATIONAL
DOCUMENTS, OR (III) ANY JUDGMENT, ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF
ANY GOVERNMENTAL ENTITY WHICH MATERIALLY AFFECTS BUYER’S OR GUARANTOR’S ABILITY
TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT;


 


(B)                                 RESULT IN THE CREATION OR IMPOSITION OF ANY
ENCUMBRANCE UPON ANY MATERIAL PORTION OF THE ASSETS OF BUYER OR GUARANTOR, OR
WHICH MATERIALLY AFFECTS BUYER’S OR GUARANTOR’S

 

16

--------------------------------------------------------------------------------


 


ABILITY TO CONDUCT ITS BUSINESS AS CONDUCTED PRIOR TO THE DATE OF THIS AGREEMENT
OR PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT; OR


 


(C)                                  REQUIRE THE CONSENT, APPROVAL OR
AUTHORIZATION OF, OR DECLARATION, FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
ENTITY OR OTHER PERSON TO BE MADE OR OBTAINED BY BUYER OR GUARANTOR IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY BUYER OR GUARANTOR OF
THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


3.4                                 LEGAL PROCEEDINGS.  THERE IS NO ACTION,
CLAIM SUIT OR PROCEEDING PENDING OR, TO BUYER’S AND GUARANTOR’S KNOWLEDGE,
THREATENED, BY OR AGAINST OR AFFECTING BUYER, BUYER’S AFFILIATES, GUARANTOR OR
GUARANTOR’S AFFILIATES THAT CHALLENGES, OR MAY HAVE THE EFFECT OF PREVENTING,
DELAYING, MAKING ILLEGAL OR OTHERWISE INTERFERING WITH THE EXECUTION AND
DELIVERY BY BUYER OR GUARANTOR OF THIS AGREEMENT OR ANY OF THE TRANSACTION
AGREEMENTS OR THE PERFORMANCE OF BUYER OR GUARANTOR HEREUNDER OR THEREUNDER.


 


3.5                                 PARENT COMPANY.  GUARANTOR OWNS ALL OF THE
ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF BUYER.


 


3.6                                 BROKERS.  ALL NEGOTIATIONS RELATIVE TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN CARRIED OUT BY
BUYER DIRECTLY WITH SELLER WITHOUT THE INTERVENTION OF ANY PERSON ON BEHALF OF
BUYER IN SUCH MANNER AS TO GIVE RISE TO ANY VALID CLAIM BY ANY PERSON AGAINST
SELLER FOR A FINDER’S FEE, BROKERAGE COMMISSION OR SIMILAR PAYMENT.


 


3.7                                 TRANSFERRED EMPLOYEES.  BUYER HAS OFFERED
CONTINUED EQUIVALENT EMPLOYMENT TO AT LEAST 95% OF THE BUSINESS EMPLOYEES WITH
“CALIFORNIA” OPPOSITE HIS OR HER NAME ON SCHEDULE 2.6.  EACH BUSINESS EMPLOYEE
THAT ACCEPTS SUCH OFFER OF EMPLOYMENT IS REFERRED TO HEREIN AS A “TRANSFERRED
EMPLOYEE.”


 

ARTICLE IV

 


COVENANTS

 


4.1                                 EMPLOYEE MATTERS.


 


(A)                                  EMPLOYMENT. EFFECTIVE AS OF THE EFFECTIVE
DATE IMMEDIATELY FOLLOWING THE TERMINATION OF THEIR EMPLOYMENT WITH THE SELLER,
BUYER SHALL HIRE ALL TRANSFERRED EMPLOYEES.


 


(B)                                 CERTAIN BENEFIT PAYMENTS.  TO THE EXTENT IT
HAS NOT DONE SO PRIOR TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, ON THE EFFECTIVE DATE, SELLER SHALL PAY OR OTHERWISE DISCHARGE
ANY LIABILITY FOR CLAIMS FILED WITH RESPECT TO ANY BUSINESS EMPLOYEE ELIGIBLE
FOR COVERAGE, REIMBURSEMENT AND/OR BENEFITS UNDER THE TERMS OF ANY OF EMPLOYEE
PLAN, OTHER THAN AN EMPLOYEE PLAN OF A FOREIGN PURCHASED SUBSIDIARY, PROVIDED
SUCH LIABILITY (A) ACCRUED OR BECAME PAYABLE DURING THE PERIOD OF SUCH
EMPLOYEE’S EMPLOYMENT WITH SELLER PRIOR TO THE EFFECTIVE DATE OR (B) AROSE OUT
OF SELLER’S TERMINATION OF SUCH EMPLOYEE’S EMPLOYMENT ON OR PRIOR TO THE
EFFECTIVE DATE.


 


(C)                                  NO RIGHTS CONFERRED UPON EMPLOYEES.  THE
PARTIES HEREBY ACKNOWLEDGE THAT, OTHER THAN THE TRANSFERRED EMPLOYEES, BUYER IS
UNDER NO OBLIGATION TO EMPLOY ANY CURRENT

 

17

--------------------------------------------------------------------------------


 


OR FUTURE EMPLOYEE OF SELLER.  FURTHER, BUYER SHALL BE UNDER NO OBLIGATION TO
(I) CONTINUE THE EMPLOYMENT OF ANY TRANSFERRED EMPLOYEE AFTER THE EFFECTIVE
DATE, AND NOTHING IN THIS AGREEMENT SHALL CONFER ANY RIGHTS OR REMEDIES UNDER
THIS AGREEMENT ON ANY SUCH TRANSFERRED EMPLOYEE OR (II) CONTINUE ANY TRANSFERRED
EMPLOYEE’S COVERAGE UNDER ANY EMPLOYEE PLAN.


 


4.2                                 ASSUMED LIABILITIES.  BUYER WILL PAY OR
OTHERWISE DISCHARGE THE ASSUMED LIABILITIES AND WILL INDEMNIFY AND HOLD HARMLESS
SELLER IN RESPECT THEREOF.


 


4.3                                 FILING OF TAX RETURNS; ALLOCATION OF
STRADDLE PERIOD TAXES; COOPERATION.


 


(A)                                  SUBJECT TO SUBSECTIONS (C) AND (D) BELOW,
SELLER WILL BE RESPONSIBLE FOR THE PREPARATION AND FILING OF ALL TAX RETURNS OF
SELLER (INCLUDING TAX RETURNS REQUIRED TO BE FILED AFTER THE EFFECTIVE DATE) TO
THE EXTENT SUCH TAX RETURNS INCLUDE OR RELATE TO SELLER’S OPERATION OF THE
BUSINESS OR SELLER’S USE OR OWNERSHIP OF THE PURCHASED ASSETS ON OR PRIOR TO THE
EFFECTIVE DATE, AND SPECIFICALLY INCLUDING CONSOLIDATED, COMBINED OR UNITARY
RETURNS FOR TAXABLE PERIODS OF THE PURCHASED SUBSIDIARIES THAT END ON THE
EFFECTIVE DATE.  SELLER’S TAX RETURNS, TO THE EXTENT THEY RELATE TO THE BUSINESS
OR PURCHASED ASSETS, SHALL, IN ALL MATERIAL RESPECTS, BE TRUE, COMPLETE AND
CORRECT AND PREPARED IN ACCORDANCE WITH APPLICABLE LAW.  EXCEPT AS PROVIDED IN
SECTION 1.3, SELLER WILL BE RESPONSIBLE FOR AND MAKE ALL PAYMENTS OF TAXES SHOWN
TO BE DUE ON SUCH TAX RETURNS.


 


(B)                                 BUYER WILL BE RESPONSIBLE FOR THE
PREPARATION AND FILING OF ALL TAX RETURNS IT IS REQUIRED TO FILE WITH RESPECT TO
BUYER’S OWNERSHIP OR USE OF THE PURCHASED ASSETS OR ITS OPERATION OF THE
BUSINESS ATTRIBUTABLE TO TAXABLE PERIODS (OR PORTIONS THEREOF) COMMENCING AFTER
THE EFFECTIVE DATE.  BUYER’S TAX RETURNS, TO THE EXTENT THEY RELATE TO THE
PURCHASED ASSETS OR THE BUSINESS, SHALL BE TRUE, COMPLETE AND CORRECT AND
PREPARED IN ACCORDANCE WITH APPLICABLE LAW IN ALL MATERIAL RESPECTS.  BUYER WILL
MAKE ALL PAYMENTS OF TAXES SHOWN TO BE DUE ON SUCH TAX RETURNS.


 


(C)                                  EXCEPT WITH RESPECT TO ANY CONSOLIDATED,
COMBINED OR UNITARY INCOME TAX RETURN REQUIRED TO BE PREPARED BY SELLER OR BUYER
AS SET FORTH ABOVE, EACH PURCHASED SUBSIDIARY SHALL BE RESPONSIBLE FOR THE
PREPARATION AND FILING OF ITS OWN TAX RETURNS AND PAYMENT OF ALL TAXES AS THEY
BECOME DUE.  EACH SUCH TAX RETURN SHALL BE PREPARED IN A MANNER CONSISTENT WITH
PAST ACCOUNTING METHODS AND PRACTICES OF SUCH PURCHASED SUBSIDIARY.


 


(D)                                 BUYER WILL BE RESPONSIBLE FOR THE
PREPARATION AND FILING OF ALL TAX RETURNS REQUIRED TO FILED WITH RESPECT TO THE
BUSINESS OR THE PURCHASED ASSETS, INCLUDING TAX RETURNS OF THE PURCHASED
SUBSIDIARIES, FOR WHICH TAXES ARE REPORTED ON A TAX RETURN COVERING A PERIOD
COMMENCING BEFORE AND ENDING AFTER THE EFFECTIVE DATE (A “STRADDLE PERIOD
TAX”).  EACH SUCH TAX RETURN SHALL BE PREPARED IN A MANNER CONSISTENT WITH PAST
ACCOUNTING METHODS AND PRACTICES OF SUCH PURCHASED SUBSIDIARY.


 


(E)                                  TO THE EXTENT RELEVANT TO THE BUSINESS OR
THE PURCHASED ASSETS, EACH PARTY SHALL (I) PROVIDE THE OTHER WITH SUCH
ASSISTANCE AS MAY REASONABLY BE REQUIRED IN CONNECTION WITH THE PREPARATION OF
ANY TAX RETURN AND THE CONDUCT OF ANY AUDIT OR OTHER EXAMINATION BY ANY TAXING
AUTHORITY OR IN CONNECTION WITH JUDICIAL OR ADMINISTRATIVE PROCEEDINGS RELATING
TO ANY LIABILITY FOR TAXES AND (II) RETAIN AND PROVIDE THE OTHER WITH ALL
RECORDS OR OTHER INFORMATION THAT


 


18

--------------------------------------------------------------------------------



 


MAY BE RELEVANT TO THE PREPARATION OF ANY TAX RETURN, OR THE CONDUCT OF ANY
AUDIT OR EXAMINATION, OR OTHER PROCEEDING RELATING TO TAXES.


 


4.4                                 ALLOCATION OF CONSIDERATION.  THE PARTIES
AGREE THAT FOR INCOME TAX PURPOSES THE CONSIDERATION RECEIVED BY SELLER FOR THE
PURCHASED ASSETS PURSUANT TO THIS AGREEMENT SHALL BE ALLOCATED IN ACCORDANCE
WITH SECTION 1060 OF THE CODE AND THAT ALL FINANCIAL REPORTS AND INCOME TAX
RETURNS AND REPORTS, INCLUDING IRS FORM 8594, AS APPLICABLE, AND ANY
CORRESPONDING STATE OR FOREIGN TAX FORMS, WILL BE PREPARED AND FILED IN A MANNER
CONSISTENT WITH SUCH ALLOCATION, AND NO PARTY HERETO WILL TAKE ANY POSITION
INCONSISTENT WITH SUCH ALLOCATION IN ANY SUBSEQUENT INCOME TAX RETURNS, REPORTS,
OR PROCEEDINGS.  THE PARTIES AGREE TO COOPERATE IN GOOD FAITH TO ALLOCATE THE
CONSIDERATION IN ACCORDANCE WITH THIS SECTION 4.4 WITHIN 30 DAYS FOLLOWING THE
EFFECTIVE DATE.


 


4.5                                 BULK SALES LAWS.  BUYER HEREBY WAIVES
COMPLIANCE BY SELLER WITH ANY APPLICABLE BULK SALE OR BULK TRANSFER LAWS OF ANY
JURISDICTION (“BULK SALES LAWS”) IN CONNECTION WITH THE SALE OF THE PURCHASED
ASSETS TO BUYER.    NOTHING IN THIS SECTION 4.5 SHALL ESTOP OR PREVENT BUYER OR
SELLER FROM ASSERTING AS A BAR OR DEFENSE OF ANY ACTION BROUGHT UNDER THE BULK
SALES LAWS THAT SUCH BULK SALES LAWS DO NOT APPLY TO THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


4.6                                 CONFIDENTIALITY.  THE PARTIES ACKNOWLEDGE
AND AGREE TO CONTINUE TO ABIDE BY THE TERMS AND CONDITIONS OF THAT CERTAIN
CONFIDENTIALITY AGREEMENT DATED AS OF AUGUST 28, 2007.


 


4.7                                 CONDUCT OF BUSINESS DURING EARNOUT PERIOD. 
DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND ENDING ON THE LAST DAY OF
YEAR 2, BUYER SHALL DEDICATE SUCH RESOURCES AS, IN ITS COMMERCIAL JUDGMENT, ARE
REQUIRED TO OPERATE THE BUSINESS TO OBTAIN A VIABLE ECONOMIC RETURN, AND TO USE
ITS COMMERCIAL EFFORTS CONSISTENT WITH ITS BUSINESS OBJECTIVES TO ACHIEVE GROSS
REVENUES IN EXCESS OF $30,000,000 IN YEAR 1 AND IN EXCESS OF $40,000,000 IN YEAR
2.   BUYER SHALL, AND SHALL CAUSE ANY AFFILIATES ENGAGED IN THE BUSINESS TO,
CONDUCT THE BUSINESS THROUGH BUYER AND THE PURCHASED SUBSIDIARIES.  NOTHING
HEREIN SHALL, HOWEVER, LIMIT THE ABILITY OF GUARANTOR OR ANY OF GUARANTOR’S
OTHER AFFILIATES FROM ENGAGING IN OTHER BUSINESSES OR OPERATIONS, WHETHER OR NOT
SUCH OTHER BUSINESSES OR OPERATIONS ARE SIMILAR TO, OR COMPLIMENTARY WITH THE
BUSINESS.  SHOULD BUYER BREACH THE COVENANTS SET FORTH IN THIS SECTION 4.7, THE
EARNOUT PAYMENTS SHALL IMMEDIATELY BECOME DUE IN FULL, AND BUYER SHALL PROMPTLY
PAY SUCH AMOUNT TO SELLER.


 


4.8                                 EARNOUT DETERMINATION.  AS PROMPTLY AS
PRACTICAL AFTER THE END OF EACH OF YEAR 1 AND YEAR 2, BUT IN NO EVENT LATER THAN
THIRTY (30) DAYS AFTER THE END OF EACH SUCH YEAR, BUYER SHALL PREPARE AND
DELIVER TO SELLER A STATEMENT OF GROSS REVENUES FOR EACH OF YEAR 1 AND YEAR 2,
AS APPLICABLE PREPARED IN ACCORDANCE WITH GAAP AS MODIFIED BY THE DEFINITION OF
GROSS REVENUES TOGETHER WITH ALL RELEVANT SUPPORTING MATERIALS AND WORKPAPERS
USED IN SUCH DETERMINATION (THE “DETERMINATION”).  BUYER SHALL MAKE AVAILABLE
ITS MANAGEMENT TEAM AND EMPLOYEES TO DISCUSS SUCH INFORMATION WITH SELLER. 
SHOULD SELLER OBJECT TO THE DETERMINATION, SELLER SHALL GIVE WRITTEN NOTICE TO
BUYER OF ITS OBJECTIONS THERETO.  IF SELLER AND BUYER ARE UNABLE TO RECONCILE
THEIR DIFFERENCES IN WRITING WITHIN TWENTY (20) DAYS AFTER WRITTEN NOTICE OF THE
OBJECTION IS DELIVERED TO BUYER, THE ITEMS IN DISPUTE SHALL BE SUBMITTED TO A
MUTUALLY ACCEPTABLE ACCOUNTING FIRM FOR FINAL DETERMINATION (THE “DETERMINING
ACCOUNTANTS”) AND THE GROSS REVENUES SHALL BE DETERMINED BY THE DETERMINING
ACCOUNTANTS AND SHALL BECOME FINAL AND CONCLUSIVE UPON ALL PARTIES HERETO.  THE
DETERMINING ACCOUNTANTS SHALL CONSIDER ONLY THE ITEMS IN DISPUTE AND SHALL BE
INSTRUCTED TO ACT WITHIN THIRTY (30) DAYS (OR SUCH LONGER PERIOD AS THE SELLER
AND BUYER MAY AGREE) TO RESOLVE ALL

 

19

--------------------------------------------------------------------------------


 


CLAIMS AND DISPUTE.  ALL EARNOUT PAYMENTS SHALL BE PAID WITHIN TWO (2) BUSINESS
DAYS OF FINAL DETERMINATION, WHETHER BY AGREEMENT OF THE PARTIES OR
DETERMINATION OF THE DETERMINING ACCOUNTANTS.  THE FEES AND EXPENSES OF THE
DETERMINING ACCOUNTANTS SHALL BE BORNE EQUALLY BY SELLER AND BUYER.


 


4.9                                 BOARD OBSERVATION RIGHTS.  FROM THE
EFFECTIVE DATE UNTIL THE DATE OF FINAL DETERMINATION OF THE PAYMENT OF THE
EARNOUT PAYMENTS, SELLER SHALL HAVE THE RIGHT TO ATTEND ALL MEETINGS EITHER IN
PERSON OR TELEPHONICALLY OF THE BOARD OF DIRECTORS AND SHAREHOLDERS OF BUYER IN
A NONVOTING OBSERVER CAPACITY, TO RECEIVE REASONABLE ADVANCED WRITTEN NOTICE OF
SUCH MEETINGS AND TO RECEIVE THE INFORMATION PROVIDED BY BUYER TO THE ATTENDEES
OF SUCH MEETINGS.


 


4.10                           COOPERATION WITH INTELLECTUAL PROPERTY
ASSIGNMENTS.  SELLER AGREES TO EXECUTE AND DELIVER AT THE REQUEST OF BUYER, ALL
DOCUMENTS, INSTRUMENTS AND ASSIGNMENTS REASONABLY REQUESTED BY BUYER, AND TO
PERFORM ANY OTHER REASONABLE ACTS BUYER MAY REQUIRE IN ORDER TO VEST ALL OF
SELLER’S RIGHT, TITLE, AND INTEREST IN AND TO THE INTELLECTUAL PROPERTY RIGHTS
ACQUIRED BY BUYER HEREUNDER IN BUYER AND/OR TO PROVIDE EVIDENCE TO SUPPORT ANY
OF THE FOREGOING IN THE EVENT SUCH EVIDENCE IS REASONABLY DEEMED NECESSARY BY
BUYER, TO THE EXTENT SUCH EVIDENCE IS IN THE POSSESSION OR CONTROL OF SELLER. 
BUYER SHALL REIMBURSE SELLER FOR ANY OUT-OF-POCKET COSTS INCURRED PURSUANT TO
THIS SECTION 4.10.


 

ARTICLE V

 


CLOSING DELIVERIES

 


5.1                                 TRANSACTION AGREEMENTS.  CONCURRENTLY WITH
THE EXECUTION OF THIS AGREEMENT, THE PARTIES ARE ENTERING INTO THE FOLLOWING
ADDITIONAL TRANSACTION AGREEMENTS:


 


(A)                                  LICENSE AGREEMENT.  A CONSENT TO THE
ASSIGNMENT OF THAT CERTAIN INTELLECTUAL PROPERTY LICENSE AGREEMENT DTS-DDC,
DATED NOVEMBER 16, 2007 FROM DTS DIGITAL CINEMA, INC. TO BUYER.


 


(B)                                 REAL ESTATE ARRANGEMENTS.  BUYER AND SELLER
ARE ENTERING INTO SUBLEASE AGREEMENTS, THE FORMS OF WHICH ARE ATTACHED HERETO AS
EXHIBITS C-1 AND C-5.


 


5.2                                 DELIVERIES TO BUYER.  CONCURRENTLY WITH THE
EXECUTION OF THIS AGREEMENT, SELLER IS DELIVERING TO BUYER THE FOLLOWING
CERTIFICATES, INSTRUMENTS AND AGREEMENTS:


 

(I)                                     A BILL OF SALE AND THE ASSIGNMENT,
ASSUMPTION, AND GENERAL CONVEYANCE (THE “ASSIGNMENT AND ASSUMPTION AGREEMENT”),
IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBITS B-1 AND B-2, DATED AS OF
THE EFFECTIVE DATE, EXECUTED BY SELLER;

 

(II)                                  AN ASSIGNMENT FROM SELLER OF ALL RIGHT,
TITLE AND INTEREST OF SELLER IN EACH PATENT, PATENT APPLICATION, TRADEMARK AND
TRADEMARK APPLICATION, AND DOMAIN NAME ASSIGNMENT  (THE “DOMAIN NAME
ASSIGNMENT”)INCLUDED AS A PURCHASED ASSET HEREUNDER, IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBITS B-3 AND B-4, DATED AS OF THE EFFECTIVE DATE,
EXECUTED BY SELLER IN FAVOR OF BUYER;

 

20

--------------------------------------------------------------------------------


 

(III)                               A STOCK ASSIGNMENT OR OTHER TRANSFER
INSTRUMENT APPROPRIATE UNDER THE RELEVANT JURISDICTION EXECUTED BY SELLER IN
FAVOR OF BUYER, OR BUYER’S DESIGNEE, WITH RESPECT TO THE PURCHASED SHARES
(EXCEPT FOR DTS FRANCE S.A.R.L. AND DTS ITALIA S.R.L., WHICH ARE OWNED BY OTHER
PURCHASED SUBSIDIARIES; EXCEPT THAT WITH RESPECT TO OUTSTANDING SHARES OF THE
FOREIGN PURCHASED SUBSIDIARIES REQUIRED UNDER APPLICABLE LAW TO BE HELD BY AN
ENTITY OTHER THAN BUYER, SELLER OR THE AFFILIATE OF SELLER WHO IS THE RECORD
HOLDER OF SUCH SHARES IMMEDIATELY PRIOR TO EXECUTION OF THIS AGREEMENT HAS
EXECUTED AND DELIVERED THE STOCK ASSIGNMENT OR TRANSFER INSTRUMENT IN FAVOR OF
SUCH AFFILIATE OF BUYER AS DESIGNATED BY BUYER.

 


5.3                                 DELIVERIES TO SELLER.  CONCURRENTLY WITH THE
EXECUTION OF THIS AGREEMENT, BUYER IS DELIVERING TO SELLER EACH OF THE FOLLOWING
CERTIFICATES, INSTRUMENTS, AGREEMENTS AND ITEMS:


 

(I)                                     A CERTIFICATE, DATED AS OF THE EFFECTIVE
DATE, EXECUTED BY BUYER, CERTIFYING THAT THE RESOLUTIONS ATTACHED TO SUCH
CERTIFICATE WERE DULY ADOPTED BY THE BOARD OF DIRECTORS OF BUYER AND THAT SUCH
RESOLUTIONS REMAIN IN FULL FORCE AND EFFECT, AUTHORIZING AND APPROVING THE
EXECUTION BY BUYER OF THIS AGREEMENT AND THE TRANSACTION AGREEMENTS AND
APPROVING THE CONSUMMATION BY BUYER OF THE TRANSACTIONS CONTEMPLATED BY SUCH
AGREEMENTS AND DOCUMENTS;

 

(II)                                  THE ASSIGNMENT AND ASSUMPTION AGREEMENT,
DATED AS OF THE EFFECTIVE DATE, EXECUTED BY BUYER;

 

(III)                               THE DOMAIN NAME ASSIGNMENT, DATED AS OF THE
EFFECTIVE DATE, EXECUTED BY BUYER; AND

 

(IV)                              THE CASH PURCHASE PRICE, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY SELLER.

 

ARTICLE VI

 


INDEMNIFICATION

 


6.1                                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES
AND COVENANTS.


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
PARTIES HERETO CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CLOSING AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY (AND ANY EXAMINATION OR INVESTIGATION BY OR ON
BEHALF OF ANY PARTY HERETO) UNTIL THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE
(THE “CUT-OFF DATE”).  NOTWITHSTANDING THE FOREGOING, (I) ANY OBLIGATION IN
RESPECT OF A CLAIM FOR INDEMNITY AS A RESULT OF A BREACH OF ANY REPRESENTATION
OR WARRANTY OF ANY PARTY THAT IS ASSERTED IN WRITING WITH REASONABLE SPECIFICITY
AS TO THE NATURE AND, IF THEN DETERMINABLE, AMOUNT OF THE CLAIM PRIOR TO THE
CUT-OFF DATE SHALL SURVIVE PAST SUCH DATE UNTIL FINALLY RESOLVED OR SETTLED, AND
(II) ANY OBLIGATION IN RESPECT OF A CLAIM BY A PARTY FOR INDEMNITY AS A RESULT
OF A BREACH OF A REPRESENTATION OR WARRANTY ARISING OR RESULTING FROM ACTUAL
FRAUD ON THE PART OF THE OTHER PARTY (EITHER, A “FRAUD CLAIM”) SHALL SURVIVE
UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS (EXCEPT FOR CLAIMS
IN RESPECT THEREOF PENDING AT SUCH TIME, WHICH SHALL SURVIVE UNTIL FINALLY
RESOLVED OR SETTLED).


 


21

--------------------------------------------------------------------------------



 


(B)                                 NO ACTION MAY BE COMMENCED WITH RESPECT TO
ANY REPRESENTATION OR WARRANTY HEREUNDER, OR IN ANY WRITING DELIVERED PURSUANT
HERETO, UNLESS WRITTEN NOTICE, SETTING FORTH IN REASONABLE DETAIL THE CLAIMED
BREACH THEREOF, SHALL BE DELIVERED PURSUANT TO SECTION 7.6 TO THE PARTY OR
PARTIES AGAINST WHOM LIABILITY FOR THE CLAIMED BREACH IS CHARGED ON OR BEFORE
THE TERMINATION OF THE SURVIVAL PERIOD SPECIFIED IN SECTION 6.1(A) FOR SUCH
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT; PROVIDED, THAT THE FOREGOING
SHALL NOT APPLY TO SELLER’S OBLIGATIONS PURSUANT TO SECTION 1.2.


 


6.2                                 INDEMNIFICATION BY SELLER.  SUBJECT TO THE
PROVISIONS OF THIS ARTICLE VI, SELLER COVENANTS AND AGREES TO DEFEND, INDEMNIFY
AND HOLD HARMLESS BUYER AND EACH PERSON WHO CONTROLS BUYER FROM AND AGAINST AND
WITH RESPECT TO ANY DAMAGES DIRECTLY OR INDIRECTLY, RELATING TO, RESULTING FROM
OR ARISING OUT OF (I) ANY BREACH OF OR INACCURACY IN ANY REPRESENTATION OR
WARRANTY BY SELLER UNDER THIS AGREEMENT, (II) ANY BREACH, DEFAULT OR
NONFULFILLMENT OF ANY COVENANT, AGREEMENT OR OTHER OBLIGATION OF SELLER UNDER
THIS AGREEMENT, OR (III) ANY EXCLUDED LIABILITIES.


 


6.3                                 INDEMNIFICATION BY BUYER.  BUYER COVENANTS
AND AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS SELLER FROM AND AGAINST ANY
AND ALL DAMAGES ARISING OUT OF OR RESULTING FROM (I) ANY INACCURACY IN OR BREACH
OF ANY REPRESENTATION OR WARRANTY MADE BY BUYER IN THIS AGREEMENT, (II) THE
FAILURE OF BUYER TO PERFORM OR OBSERVE ANY COVENANT, AGREEMENT OR PROVISION TO
BE PERFORMED OR OBSERVED BY BUYER PURSUANT TO THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO THE ASSUMED LIABILITIES, (III) THE OPERATION OR BUSINESS OF BUYER OR
THE BUSINESS AFTER THE EFFECTIVE DATE OR ANY CLAIMS, ACTIONS OR LITIGATION
CONCERNING THE SAME, OR (IV) VIOLATION OF THE FEDERAL WARN ACT OR THE CALIFORNIA
WARN ACT, RESULTING FROM THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE
OPERATION OF THE BUSINESS AFTER THE EFFECTIVE DATE.


 


6.4                                 CLAIMS.


 


(A)                                  IF ANY PARTY ENTITLED TO BE INDEMNIFIED
PURSUANT TO SECTION 6.2 OR SECTION 6.3 (AN “INDEMNIFIED PARTY”) RECEIVES NOTICE
OF THE ASSERTION BY ANY THIRD PARTY OF ANY CLAIM OR OF THE COMMENCEMENT BY ANY
SUCH THIRD PARTY OF ANY ACTION (ANY SUCH CLAIM OR ACTION, A “THIRD PARTY CLAIM”)
OR OTHERWISE IS ENTITLED TO ASSERT A CLAIM FOR INDEMNIFICATION THEREUNDER (ANY
SUCH CLAIM OR THIRD PARTY CLAIM BEING REFERRED TO HEREIN AS AN “INDEMNIFIABLE
CLAIM”) WITH RESPECT TO WHICH ANOTHER PARTY HERETO (AN “INDEMNIFYING PARTY”) IS
OR MAY BE OBLIGATED TO PROVIDE INDEMNIFICATION, THE INDEMNIFIED PARTY SHALL
PROMPTLY NOTIFY THE INDEMNIFYING PARTY IN WRITING (THE “CLAIM NOTICE”) OF THE
INDEMNIFIABLE CLAIM; PROVIDED, HOWEVER, THAT THE FAILURE TO PROVIDE SUCH NOTICE
SHALL NOT RELIEVE OR OTHERWISE AFFECT THE OBLIGATION OF THE INDEMNIFYING PARTY
TO PROVIDE INDEMNIFICATION HEREUNDER, EXCEPT TO THE EXTENT THAT SUCH FAILURE OR
DELAY PREJUDICES THE DEFENSE THEREOF.


 


(B)                                 THE INDEMNIFYING PARTY SHALL HAVE A
REASONABLE PERIOD OF TIME UNDER THE CIRCUMSTANCES AFTER RECEIPT OF THE CLAIM
NOTICE TO UNDERTAKE, CONDUCT AND CONTROL, THROUGH COUNSEL OF ITS OWN CHOOSING,
AND AT THE INDEMNIFYING PARTY’S EXPENSE, THE SETTLEMENT OR DEFENSE OF ANY THIRD
PARTY CLAIM, AND THE INDEMNIFIED PARTY SHALL COOPERATE WITH THE INDEMNIFYING
PARTY IN CONNECTION THEREWITH; PROVIDED, HOWEVER, THAT (I) THE INDEMNIFYING
PARTY SHALL PERMIT THE INDEMNIFIED PARTY TO PARTICIPATE IN SUCH SETTLEMENT OR
DEFENSE THROUGH COUNSEL CHOSEN BY THE INDEMNIFIED PARTY (SUBJECT TO THE CONSENT
OF THE INDEMNIFYING PARTY, WHICH CONSENT SHALL NOT BE

 

22

--------------------------------------------------------------------------------


 


UNREASONABLY WITHHELD), PROVIDED THAT THE FEES AND EXPENSES OF SUCH COUNSEL
SHALL BE BORNE BY THE INDEMNIFIED PARTY, AND (II) THE INDEMNIFYING PARTY SHALL
NOT SETTLE ANY THIRD PARTY CLAIM WITHOUT THE INDEMNIFIED PARTY’S CONSENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD (IT BEING UNDERSTOOD THAT CONSENT TO
ANY SETTLEMENT THAT DOES NOT CONSIST SOLELY OF THE PAYMENT OF MONEY DAMAGES MAY
REASONABLY BE WITHHELD).  SO LONG AS THE INDEMNIFYING PARTY IS CONTESTING ANY
SUCH THIRD PARTY CLAIM IN GOOD FAITH, THE INDEMNIFIED PARTY SHALL NOT PAY OR
SETTLE SUCH CLAIM WITHOUT THE INDEMNIFYING PARTY’S CONSENT, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD (IT BEING UNDERSTOOD THAT CONSENT TO ANY SETTLEMENT
THAT DOES NOT CONSIST SOLELY OF THE PAYMENT OF MONEY DAMAGES MAY REASONABLY BE
WITHHELD).


 


(C)                                  SUBJECT TO THE FOREGOING PROVISIONS OF THIS
SECTION 6.4, FOR A PERIOD OF 20 DAYS AFTER DELIVERY OF A CLAIM NOTICE, THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO OBJECT IN A WRITTEN STATEMENT (AN
“OBJECTION”) TO THE CLAIM MADE IN THE CLAIM NOTICE, AND SUCH STATEMENT SHALL
HAVE BEEN DELIVERED TO THE INDEMNIFIED PARTY PRIOR TO THE EXPIRATION OF SUCH
20-DAY PERIOD.  IF AN OBJECTION HAS BEEN MADE, THE INDEMNIFYING PARTY SHALL
ATTEMPT TO RESOLVE THE DISPUTE WITH THE INDEMNIFIED PARTY IN ACCORDANCE WITH
THIS SECTION 6.4(E).  ONCE AN OBJECTION HAS BEEN MADE, THE INDEMNIFYING PARTY
AND INDEMNIFIED PARTY SHALL ATTEMPT IN GOOD FAITH TO AGREE UPON THE RIGHTS OF
THE RESPECTIVE PARTIES WITH RESPECT TO THE CLAIM OR CLAIMS RELATING TO THE CLAIM
NOTICE.  ANY SUCH AGREEMENT SHALL BE SET FORTH IN A WRITTEN MEMORANDUM SIGNED BY
BOTH PARTIES.  IF THE PARTIES CANNOT COME TO SUCH AGREEMENT WITHIN 15 DAYS AFTER
RECEIPT BY THE INDEMNIFIED PARTY OF THE OBJECTION, THE PARTIES SHALL ATTEMPT TO
RESOLVE SUCH MATTER FIRST BY SUBMISSION TO NON-BINDING MEDIATION IN LOS ANGELES
COUNTY, CALIFORNIA.  EXCEPT AS OTHERWISE AGREED TO IN WRITING BY THE
INDEMNIFYING PARTY AND INDEMNIFIED PARTY, SUCH MATTER SHALL BE ADDRESSED IN THE
FOLLOWING MANNER:  (I) THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY WILL
PROMPTLY PROVIDE EACH OTHER WITH A DETAILED DESCRIPTION OF EACH OF THEIR
RESPECTIVE POSITIONS REGARDING THE CLAIM, INCLUDING ANY SUPPORTING EVIDENCE,
DOCUMENTS OR MATERIALS AS REASONABLY REQUESTED BY EACH OTHER; (II) AUTHORIZED
REPRESENTATIVES OF EACH OF THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY WILL
MEET TO DISCUSS AND ATTEMPT TO RESOLVE THE OBJECTION OR CLAIM; AND (III) IF THE
OBJECTION OR CLAIM IS NOT RESOLVED AS CONTEMPLATED BY CLAUSE (II) ABOVE,
INDEMNIFYING PARTY AND INDEMNIFIED PARTY WILL, BY MUTUAL CONSENT, SELECT AN
INDEPENDENT THIRD PARTY TO MEDIATE SUCH CONTROVERSY, WHICH MEDIATION SHALL BE
NON-BINDING.  ANY COMMUNICATIONS MADE PURSUANT TO THIS SECTION 6.4(E) SHALL BE
DEEMED TO BE TREATED AS SETTLEMENT NEGOTIATIONS PURSUANT TO FEDERAL RULES OF
EVIDENCE 408 AND SHALL NOT BE ADMISSIBLE IN COURT OR AN ARBITRATION FOR ANY
PURPOSE.


 


6.5                                 LIMITATIONS ON INDEMNITY.  BUYER IS NOT
ENTITLED TO RECOVER UNDER SECTIONS 6.2(I) AND 6.2(II), (A) EXCEPT TO THE EXTENT
THAT THE AGGREGATE AMOUNT OF INDEMNIFIABLE DAMAGES INCURRED BY BUYER EXCEEDS
$100,000 (THE “THRESHOLD AMOUNT”), OR (B) FOR ANY DAMAGES IN EXCESS OF
$1,750,000 IN THE AGGREGATE (THE “MAXIMUM LIABILITY”).  BUYER AGREES THAT IT
WILL NOT SUBMIT ANY CLAIM FOR INDEMNIFICATION PURSUANT TO SECTION 6.2(I) AND
6.2(II) UNLESS AND TO THE EXTENT THAT THE AGGREGATE AMOUNT OF ALL DAMAGES FOR
WHICH INDEMNITY IS CLAIMED EXCEEDS THE THRESHOLD AMOUNT OR FOR ANY DAMAGES IN
EXCESS OF THE MAXIMUM LIABILITY; PROVIDED, HOWEVER, THAT THE THRESHOLD AMOUNT
SHALL NOT APPLY TO THE WORKING CAPITAL REPRESENTATION CONTAINED IN SECTION 2.23;
PROVIDED FURTHER, THAT THE LIMITATIONS SET FORTH IN THIS SECTION 6.5 SHALL NOT
APPLY IN RESPECT OF A FRAUD CLAIM OR CLAIMS FOR INDEMNITY PURSUANT TO
SECTION 6.2(III) AND; PROVIDED, FURTHER, THAT DAMAGES FROM SUCH FRAUD CLAIM AND
CLAIMS FOR INDEMNITY SHALL NOT BE INCLUDED AS DAMAGES FOR PURPOSES TO
DETERMINING WHETHER DAMAGES EXCEED THE THRESHOLD AMOUNT OR THE MAXIMUM
LIABILITY.  BUYER AGREES THAT THE AMOUNT CLAIMED IN RESPECT OF EACH CLAIM
ASSERTED FOR INDEMNITY

 

23

--------------------------------------------------------------------------------


 


HEREUNDER SHALL BE ASSERTED BY BUYER IN GOOD FAITH AND SHALL BEAR A REASONABLE
RELATIONSHIP TO THE ESTIMATED DAMAGES INCURRED OR TO BE INCURRED BY BUYER IN
RESPECT OF SUCH CLAIM, TO THE EXTENT THAT SUCH AMOUNT IS THEN DETERMINABLE. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, AN INDEMNIFIED PARTY SHALL NOT
BE ENTITLED TO INDEMNIFICATION FOR ANY DAMAGES RESULTING FROM A BREACH OF
REPRESENTATION OR WARRANTY IF THE INDEMNIFIED PARTY HAD KNOWLEDGE OF SUCH BREACH
PRIOR TO THE EFFECTIVE DATE.


 


6.6                                 SUBROGATION AND DUPLICATION OF PAYMENTS.  TO
THE EXTENT OF ANY PAYMENT BY AN INDEMNIFYING PARTY TO OR ON BEHALF OF AN
INDEMNIFIED PARTY FOR ANY INDEMNIFIABLE DAMAGES, THE INDEMNIFYING PARTY WILL BE
SUBROGATED TO ALL RIGHTS OF THE INDEMNIFIED PARTY TO RECOVER OR OBTAIN
REIMBURSEMENT FOR THE PAYMENT FROM ANY THIRD PARTY.  AT THE REQUEST OF THE
INDEMNIFYING PARTY AT ANY TIME AND FROM TIME TO TIME, THE INDEMNIFIED PARTY
SHALL EXECUTE AND DELIVER TO THE INDEMNIFYING PARTY ANY DOCUMENT (AND DO ALL
SUCH OTHER LEGALLY PERMISSIBLE ACTS AND THINGS) AS ARE REASONABLY NECESSARY TO
ENABLE THE INDEMNIFYING PARTY TO OBTAIN OR REALIZE THE BENEFIT OF THAT
SUBROGATION, INCLUDING THE PROSECUTION BY THE INDEMNIFIED PARTY, AT THE
INDEMNIFYING PARTY’S EXPENSE, OF A LEGAL PROCEEDING TO ENFORCE THOSE RIGHTS OF
THE INDEMNIFIED PARTY, IN EACH CASE TO THE EXTENT THAT SUCH INDEMNIFIED PARTY
COULD NOT REASONABLY BE EXPECTED TO BE MATERIALLY AND ADVERSELY AFFECTED
THEREBY.  IF THE INDEMNIFYING PARTY REQUESTS THE INDEMNIFIED PARTY TO INSTITUTE
A LEGAL PROCEEDING TO RECOVER OR OBTAIN REIMBURSEMENT FROM A THIRD PARTY OF ANY
AMOUNT PAID BY THE INDEMNIFYING PARTY TO OR ON BEHALF OF THE INDEMNIFIED PARTY
FOR ANY INDEMNIFIED DAMAGES, THAT LEGAL PROCEEDING WILL BE COVERED BY THE
INDEMNIFICATION PROVISIONS OF THIS ARTICLE VI AS A THIRD PARTY CLAIM, AND THE
INDEMNIFYING PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED PARTY FROM
ALL DAMAGES ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THAT LEGAL PROCEEDING
TO THE SAME EXTENT THAT IT IS OBLIGATED TO DO FOR ANY LOSSES OF A THIRD PARTY
CLAIM THAT IS INDEMNIFIED HEREUNDER.


 


6.7                                 INDEMNIFICATION NET OF BENEFITS.  THE AMOUNT
OF ANY RECOVERY BY AN INDEMNIFIED PARTY PURSUANT TO THIS ARTICLE VI SHALL BE NET
OF ANY TAX BENEFITS AND NET OF ANY INSURANCE BENEFITS ACTUALLY RECEIVED BY SUCH
INDEMNIFIED PARTY OR ITS AFFILIATES.  THE INDEMNIFIED PARTY COVENANTS TO SEEK
AND PURSUE INSURANCE BENEFITS TO WHICH IT IS ENTITLED.


 


6.8                                 EXCLUSIVE REMEDY.  THIS ARTICLE VI SETS
FORTH THE SOLE AND EXCLUSIVE REMEDIES OF BUYER AND SELLER AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS FOR ANY ACTION ANY OF THEM MAY ASSERT OR ATTEMPT TO
ASSERT AGAINST THE OTHER TO THE EXTENT THE ACTION IN ANY WAY RELATES TO THIS
AGREEMENT OR ITS NEGOTIATION, EXECUTION, DELIVERY OR PERFORMANCE, ANY ALLEGED
BREACH OF OR DEFAULT UNDER THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY, REGARDLESS OF WHETHER SUCH ACTION IS BASED IN TORT (FOR EXAMPLE,
INTENTIONAL OR NEGLIGENT MISREPRESENTATION) OR CONTRACT, OR ARISES AT LAW OR IN
EQUITY; PROVIDED, HOWEVER, THE FOREGOING LIMITATION SHALL NOT APPLY TO A FRAUD
CLAIM.


 


6.9                                 RELATIONSHIP BETWEEN ASSUMED LIABILITIES AND
INDEMNIFICATION.  SUBJECT TO THE PROVISIONS OF THIS ARTICLE VI, BUYER SHALL BE
ENTITLED TO INDEMNIFICATION PURSUANT TO SECTION 6.2 FOR DAMAGES IN RESPECT OF
THE BREACH BY SELLER OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE II EVEN IF SUCH DAMAGES WOULD OTHERWISE BE ASSUMED BY BUYER UNDER
SECTION 1.1(C).

 

24

--------------------------------------------------------------------------------


 

ARTICLE VII

 


MISCELLANEOUS

 


7.1                                 RULES OF CONSTRUCTION.  THIS AGREEMENT HAS
BEEN NEGOTIATED BY THE PARTIES AND IS TO BE INTERPRETED ACCORDING TO ITS FAIR
MEANING AS IF THE PARTIES HAD PREPARED IT TOGETHER AND NOT STRICTLY FOR OR
AGAINST ANY PARTY.  ALL REFERENCES IN THIS AGREEMENT TO SECTIONS, SCHEDULES AND
EXHIBITS ARE TO SECTIONS, SCHEDULES AND EXHIBITS OF OR TO THIS AGREEMENT UNLESS
EXPRESSLY OTHERWISE INDICATED.  AT EACH PLACE IN THIS AGREEMENT WHERE THE
CONTEXT SO REQUIRES, THE MASCULINE, FEMININE OR NEUTER GENDER INCLUDES OTHERS. 
“INCLUDING” MEANS “INCLUDING WITHOUT LIMITATION.”  “OR” IS USED IN THE INCLUSIVE
SENSE OF “AND/OR.”  CURRENCY AMOUNTS REFERENCED HEREIN, UNLESS OTHERWISE
SPECIFIED, ARE IN U.S. DOLLARS.


 


7.2                                 FURTHER ACTIONS.  FROM TIME TO TIME, AS AND
WHEN REQUESTED BY ANY PARTY HERETO, EACH OTHER PARTY SHALL EXECUTE AND DELIVER,
OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH DOCUMENTS AND INSTRUMENTS AND SHALL
TAKE, OR CAUSE TO BE TAKEN, SUCH FURTHER OR OTHER ACTIONS AS THE REQUESTING
PARTY MAY REASONABLY DEEM NECESSARY OR DESIRABLE TO CARRY OUT THE INTENT AND
PURPOSES OF THIS AGREEMENT, TO TRANSFER, ASSIGN AND DELIVER THE PURCHASED ASSETS
TO BUYER AND ITS RESPECTIVE SUCCESSORS AND ASSIGNS EFFECTIVE AS OF THE EFFECTIVE
DATE (OR TO EVIDENCE THE FOREGOING) AND TO CONSUMMATE AND GIVE EFFECT TO THE
OTHER TRANSACTIONS, COVENANTS AND AGREEMENTS CONTEMPLATED HEREBY.  TO THE EXTENT
THAT THE RIGHTS OF SELLER UNDER ANY CONTRACT OR AUTHORIZATION MAY NOT BE
TRANSFERRED OR ASSIGNED WITHOUT THE CONSENT OF ANOTHER PERSON, NEITHER THIS
AGREEMENT NOR THE BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL
CONSTITUTE AN AGREEMENT TO TRANSFER OR ASSIGN THE SAME IF AN ATTEMPTED TRANSFER
OR ASSIGNMENT WOULD CONSTITUTE A BREACH THEREOF OR BE UNLAWFUL.  IF ANY SUCH
CONSENT HAS NOT BEEN OBTAINED OR IF ANY ATTEMPTED TRANSFER OR ASSIGNMENT WOULD
BE INEFFECTIVE OR WOULD IMPAIR BUYER’S RIGHTS UNDER THE INSTRUMENT IN QUESTION
SO THAT BUYER WOULD NOT EFFECTIVELY ACQUIRE THE BENEFIT OF ALL SUCH RIGHTS, THEN
SELLER, TO THE MAXIMUM EXTENT PERMITTED BY LAW AND THE INSTRUMENT, SHALL, AT
BUYER’S REQUEST AND EXPENSE, ACT AS BUYER’S AGENT IN ORDER TO OBTAIN FOR BUYER
THE BENEFITS THEREUNDER AND COOPERATE, TO THE MAXIMUM EXTENT PERMITTED BY LAW
AND THE INSTRUMENT, WITH BUYER IN ANY OTHER REASONABLE ARRANGEMENT DESIGNED TO
PROVIDE SUCH BENEFITS TO BUYER (INCLUDING, WITHOUT LIMITATION, BY ENTERING INTO
AN EQUIVALENT ARRANGEMENT).


 


7.3                                 EXPENSES.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, SELLER AND BUYER SHALL EACH BEAR THEIR OWN LEGAL FEES AND OTHER COSTS
AND EXPENSES WITH RESPECT TO THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.


 


7.4                                 ENTIRE AGREEMENT.  THIS AGREEMENT, WHICH
INCLUDES THE SCHEDULES AND THE EXHIBITS HERETO AND THE OTHER DOCUMENTS,
AGREEMENTS AND INSTRUMENTS EXECUTED AND DELIVERED PURSUANT TO THIS AGREEMENT,
CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND SUPERSEDES ALL PRIOR
ARRANGEMENTS, UNDERSTANDINGS, PROPOSALS, PROSPECTUSES, PROJECTIONS AND RELATED
MATERIALS WITH RESPECT THERETO, OTHER THAN THE CONFIDENTIALITY AGREEMENT DATED
AUGUST 28, 2007 BETWEEN BUYER AND SELLER, WHICH SHALL SURVIVE IN ACCORDANCE WITH
ITS TERMS.

 

25

--------------------------------------------------------------------------------


 


7.5                                 DESCRIPTIVE HEADINGS; DEFINITIONS.  THE
DESCRIPTIVE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT
CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS
AGREEMENT.


 


7.6                                 NOTICES.  ALL NOTICES OR OTHER
COMMUNICATIONS WHICH ARE REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND
SHALL BE SUFFICIENTLY GIVEN IF (A) DELIVERED PERSONALLY OR (B) SENT BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR (C) SENT BY OVERNIGHT COURIER
WITH A NATIONALLY RECOGNIZED COURIER, OR (D) SENT VIA FACSIMILE CONFIRMED IN
WRITING IN ANY OF THE FOREGOING MANNERS, AS FOLLOWS:

 

If to Seller:

 

DTS, Inc.
Attention: General Counsel
5171 Clareton Drive
Agoura Hills, CA 91301
Facsimile No.: (818) 7827-2470

 

 

 

If to Buyer:

 

Beaufort California, Inc.
Attention: Chief Executive Officer
20010 Pacific Coast Highway
Malibu, CA 90265
Facsimile No.:

 

 

 

with a copy to:

 

Pritchard Englefield
14 New Street
London EC2M 4HE
Attention: Nicholas Roche
Facsimile No.: +44 (0) 20 7972 9721

 

 

 

 

 

and

 

 

 

 

 

Beaufort International Group Plc
Finsgate, 5-7 Cranwood Street
London EC1V9EE
Attention: Stephen Oakes
Facsimile No.: +44

 

 

 

 

 

and

 

 

 

 

 

TroyGould PC
1801 Century Park East, Suite 1600
Los Angeles, CA 90067
Attention: Istvan Benko
Facsimile No.: (310) 789-1426

 

If sent by mail, notice shall be considered delivered five (5) business days
after the date of mailing, and if sent by any other means set forth above,
notice shall be considered delivered

 

26

--------------------------------------------------------------------------------


 

upon receipt thereof.  Any party may by notice to the other parties change the
address or facsimile number to which notice or other communications to it are to
be delivered or mailed.

 


7.7                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO THE CHOICE OF LAW PRINCIPLES THEREOF.


 


7.8                                 ASSIGNABILITY.  THIS AGREEMENT SHALL INURE
TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.  THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY ANY
PERSON WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTIES AND ANY SUCH PURPORTED
ASSIGNMENT BY ANY PARTY WITHOUT SUCH CONSENT SHALL BE VOID.


 


7.9                                 WAIVERS AND AMENDMENTS.  ANY AMENDMENT OR
SUPPLEMENTATION OF THIS AGREEMENT SHALL BE EFFECTIVE ONLY IF IN WRITING SIGNED
BY EACH OF THE PARTIES HERETO.  ANY WAIVER OF ANY TERM OR CONDITION OF THIS
AGREEMENT SHALL BE EFFECTIVE ONLY IF IN WRITING SIGNED BY THE PARTY GIVING THE
WAIVER.  A WAIVER OF ANY BREACH OR FAILURE TO ENFORCE ANY OF THE TERMS OR
CONDITIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY AFFECT, LIMIT OR WAIVE A
PARTY’S RIGHTS HEREUNDER AT ANY TIME TO ENFORCE STRICT COMPLIANCE THEREAFTER
WITH EVERY TERM OR CONDITION OF THIS AGREEMENT, EXCEPT TO THE EXTENT SUCH FUTURE
RIGHTS ARE SPECIFICALLY INCLUDED WITHIN THE SCOPE OF SUCH WRITTEN WAIVER.


 


7.10                           THIRD PARTY RIGHTS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THIS AGREEMENT SHALL NOT CREATE BENEFITS ON BEHALF
OF ANY SHAREHOLDER OR EMPLOYEE OF BUYER, OR ANY OTHER PERSON (INCLUDING WITHOUT
LIMITATION ANY BUSINESS EMPLOYEE, BROKER OR FINDER), AND THIS AGREEMENT SHALL BE
EFFECTIVE ONLY AS BETWEEN THE PARTIES HERETO, THEIR SUCCESSORS AND PERMITTED
ASSIGNS.


 


7.11                           SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS
AGREEMENT OR THE APPLICATION THEREOF TO ANY CIRCUMSTANCE SHALL, IN ANY
JURISDICTION, BE INVALID OR UNENFORCEABLE, SUCH TERM OR PROVISION SHALL BE
INEFFECTIVE AS TO SUCH JURISDICTION TO THE EXTENT OF SUCH INVALIDITY OR
UNENFORCEABILITY WITHOUT INVALIDATING OR RENDERING UNENFORCEABLE SUCH TERM OR
PROVISION IN ANY OTHER JURISDICTION, THE REMAINING TERMS AND PROVISIONS OF THIS
AGREEMENT OR THE APPLICATION OF SUCH TERMS AND PROVISIONS TO CIRCUMSTANCES OTHER
THAN THOSE AS TO WHICH IT IS HELD INVALID OR ENFORCEABLE.


 


7.12                           GUARANTEE.  GUARANTOR HEREBY UNCONDITIONALLY
GUARANTEES IN FAVOR OF SELLER AND ITS SUCCESSORS AND ASSIGNS THE FULL AND
PUNCTUAL PERFORMANCE BY BUYER OF EACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT. 
THIS GUARANTY IS AN ABSOLUTE, UNCONDITIONAL AND CONTINUING GUARANTY OF THE FULL
PERFORMANCE OF THIS AGREEMENT BY BUYER AND IS IN NO WAY CONDITIONED UPON ANY
REQUIREMENT OF SELLER TO FIRST ATTEMPT TO COLLECT ANY AMOUNTS OWING BY BUYER TO
SELLER OR TO ENFORCE PERFORMANCE OF ANY OBLIGATION HEREOF BY BUYER.  SHOULD
BUYER DEFAULT IN THE PAYMENT OR PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, SELLER
OR ITS ASSIGNS MAY CAUSE THE IMMEDIATE PERFORMANCE BY GUARANTOR OF BUYER’S
OBLIGATIONS HEREUNDER AND CAUSE ANY PAYMENT OBLIGATIONS TO IMMEDIATELY BECOME
DUE AND PAYABLE TO SELLER OR ITS ASSIGNS, WITHOUT DEMAND OR NOTICE OF ANY
NATURE, ALL OF WHICH ARE EXPRESSLY WAIVED BY BUYER.


 


7.13                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, AND EACH SUCH COUNTERPART HEREOF SHALL BE DEEMED TO
BE AN ORIGINAL INSTRUMENT, BUT ALL SUCH

 

27

--------------------------------------------------------------------------------


 


COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AGREEMENT.  FACSIMILE SIGNATURES
SHALL BE TREATED AS IF THEY WERE ORIGINALS.


 

[SIGNATURE PAGE FOLLOWS]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above written.

 

“SELLER”

DTS, INC.

 

 

 

a Delaware corporation

 

 

 

By:

/s/ Jon Kirchner

 

   Name:

Jon Kirchner

 

   Title:

President and

 

 

Chief Executive Officer

 

 

 

 

“BUYER”

BEAUFORT CALIFORNIA, INC.

 

 

 

By:

/s/ C.R.C. Thomas

 

   Name:

C.R.C. Thomas

 

   Title:

Chief Executive Officer

 

 

 

 

“GUARANTOR”

BEAUFORT INTERNATIONAL GROUP PLC

 

 

 

By:

[Illegible]

 

   Name:

[Illegible]

 

   Title:

Director

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITION OF CERTAIN TERMS

 

The terms defined in this Exhibit A, whenever used in this Agreement (including
in any schedule to this Agreement), shall have the respective meanings indicated
below for all purposes of this Agreement, unless otherwise indicated in this
Agreement (or the applicable schedule):

 

“Action”: any actual claim, action, suit, arbitration, hearing, inquiry,
proceeding, complaint, charge or investigation by or before any Governmental
Entity or arbitrator and any appeal from any of the foregoing

 

 “Affiliate”:  with respect to any Person, any Person directly or indirectly
through one or more intermediaries, that controls, is controlled by, or is under
common control with such other Person

 

“Assumed Liabilities”:  as defined in Section 1.1(c)

 

 “Authorizations”:  as defined in Section 1.1(a)(viii)

 

“Bulk Sales Laws”:  as defined in Section 4.5

 

“Business”:  as defined in the Recitals

 

“Business Day” means Monday through Friday, excluding any day of the year on
which banks are required or authorized to close in California.

 

“Business Confidential Information”:  as defined in Section 2.5(i)

 

“Business Employees”:  as defined in Section 2.6

 

“Cash Purchase Price”:  as defined in Section 1.2.

 

“Code”:  Internal Revenue Code of 1986, as amended

 

“Continued Equivalent Employment”: employment with Buyer that: (i) commences
immediately upon the Effective Date in the same location where the employee
worked for Seller, in an equivalent position performing equivalent functions;
(ii) provides substantially the same amount of wages the employee was earning
when employment ceased with the Seller, including, but not limited to, the
employee’s (as applicable) base salary, hourly pay rate, vacation or paid time
off, bonuses, and commissions; and (iii) provides similar employee benefits,
including, but not limited to, similar health insurance coverage. 
Notwithstanding the foregoing, Continued Equivalent Employment shall not require
Buyer to (x) offer employees equity compensation that is similar to the equity
compensation offered by Seller, (ii) offer retention bonuses or to enter into
employment agreements similar to those set forth on Schedule 2.6(c)

 

 “Damages” shall mean any and all losses, liabilities, obligations, costs,
expenses, damages or judgments of any kind or nature whatsoever (including
reasonable attorneys’,

 

--------------------------------------------------------------------------------


 

accountants’ and experts’ fees, and disbursements of counsel), but excluding in
all instances punitive and consequential damages

 

“Designated Employees”:  as defined in Section 4.1(a)

 

“Employee Plan”:  includes (i) all present and prior (including terminated and
transferred) plans, programs, agreements, arrangements and methods of
contributions or compensation (including all amendments to and components of the
same, such as a trust with respect to a plan) providing any remuneration or
benefits, other than current cash compensation, to any current or former
employee of Seller or to any other person who provides services to Seller’s
business, whether or not such plan or plans, programs, agreements, arrangements
and methods of contribution or compensation are subject to ERISA and whether or
not such plan or plans, programs, agreements, arrangements and methods of
contribution or compensation are qualified under the Code; (ii) pension,
retirement, profit sharing, percentage compensation, stock purchase, stock
option, bonus and non-qualified deferred compensation plans; and
(iii) disability, medical, dental, workers compensation, health insurance, life
insurance or other death benefits, incentive, severance plans, vacation benefits
and fringe benefits

 

“Encumbrance”:  any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest)

 

“Environmental Laws”:  the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”), the Resource Conservation and
Recovery Act of 1976, as amended (“RCRA”), the National Environmental Policy Act
of 1969 (“NEPA”), the National Historic Preservation Act of 1966 and any other
federal, state or local statutes, regulations, rules, ordinances or codes of
applicable Governmental Entities, which relate to (i) the protection of human
health or the environment from the effects of Hazardous Substances, including
those pertaining to reporting, licensing, permitting, investigating and
remediating discharges, releases or threatened releases of Hazardous Substances
into the air, surface water, sediments, groundwater or land or (ii) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances

 

“ERISA”:  Employee Retirement Income Security Act of 1974, as amended

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended

 

“Excluded Assets”:  as defined in Section 1.1(b)

 

“Excluded Liabilities”:  as defined in Section 1.1(d).

 

“Facilities”:  the facilities leased by Seller located at (i) No. 5 Tavistock
Estate, Ruscombe Lane, Twyford, Berkshire RG 109NJ, United Kingdom, (iii) 6 Rue
Watteau, 92400 Courbevoie, France and (iii) Via del Forte Tiburtino 98, ED. 17,
Rome, Italy

 

 “Foreign Purchased Subsidiaries”:  the Purchased Subsidiaries organized under
laws of non-U.S. jurisdictions

 

--------------------------------------------------------------------------------


 

“GAAP”:  generally accepted accounting principles as in effect in the United
States

 

“Governmental Entity”:  any nation or any state, commonwealth, territory,
possession or tribe and any political subdivision, courts, judicial tribunals,
departments, commissions, boards, bureaus, agencies or other instrumentalities
of any of the foregoing

 

“Gross Revenues”:  without duplication, the sum of (w) all revenues recognized
by Buyer (on a consolidated basis, including all Purchased Subsidiaries), plus,
(x) the face amount shown as due on any invoice, billing statement, or request
for payment sent by Buyer or any Purchased Subsidiary to any customer, plus,
(y) the fair market value, as determined by prices charged to unaffiliated third
parties, of any services performed or goods sold by Buyer to any Affiliate of
Buyer or Guarantor, plus (z) the fair market value of any property received in
consideration for any services performed or goods sold by Buyer or any Purchased
Subsidiary in a barter, exchange, or similar type transaction, less (aa) any
rebates or allowances granted by Buyer and (bb) VAT included in revenues
recognized.

 

“Hazardous Substance”:  any hazardous or toxic substance, pollutant, contaminant
or other material which, as of the date of this Agreement, is defined as
hazardous or toxic under CERCLA, and its implementing regulations; defined as a
hazardous waste or regulated substance under RCRA and its implementing
regulations; or is regulated under any other applicable Environmental Laws,
including any substance which has been determined by regulation, ruling or
otherwise by any governmental authority to be a hazardous or toxic substance
regulated under federal or state law, and shall include petroleum and petroleum
products, asbestos and polychlorinated biphenyls

 

“In-Bound Licenses”:  as defined in Section 2.5(b)

 

“Independent Contractors”:  as defined in Section 2.6(d)

 

“Intellectual Property Rights”: all right, title and interest in, to and under
(i) inventions, whether or not patentable, (ii) patents and patent applications,
(iii) trademarks, service marks, trade dress, logos, Internet domain names and
trade names, whether or not registered, and all goodwill associated therewith,
(iv) rights of publicity and other rights to use the names and likeness of
individuals, (v) copyrights, rights in databases and related rights, whether or
not registered, (vi) mask works, (vii) trade secrets and know-how, (viii) all
rights to any of the foregoing provided by bilateral or international treaties
or conventions, (ix) all other intellectual property or proprietary rights and
all applications, registrations, issuances and the like with respect thereto,
and (x) all rights to sue or recover and retain damages and costs and attorneys’
fees for past, present and future infringement or misappropriation of any of the
foregoing

 

“Intra-Company Licenses”: as defined in Section 2.5(d)

 

“Inventory”:  the items of inventory, including raw materials, work-in-progress
and finished goods, used or held for use exclusively in connection with the
Business, that are listed or described on Schedule 1.1(a)(ix)

 

“Judgments and Litigation”:  as defined in Section 2.4

 

--------------------------------------------------------------------------------


 

“knowledge of Seller” and “Seller’s knowledge”:  any particular fact,
circumstance, event or other matter in question of which either (i) Seller’s
Chief Executive Officer, Chief Financial Officer, or General Counsel, or
(ii) William Neighbors or Todd Harrington is actually aware

 

“Liabilities”:  any and all debts, claims, liabilities, obligations and expenses
of any nature, whether known or unknown, absolute, accrued, matured, unmatured,
determinable, contingent or otherwise and whether due or to become due

 

“Licensed IP Rights”: the Intellectual Property Rights licensed to Buyer
pursuant to the IP License Agreement

 

“Material Adverse Effect”:  any material adverse effect on the Business, the
Purchased Assets, the Assumed Liabilities, operations, prospects, or results of
operations of the Business or condition (financial or otherwise) of the Business
taken as a whole, other than to the extent caused by or affecting (i) the
transactions contemplated and the limitations and restrictions imposed on the
Business by this Agreement, including the execution of this Agreement and public
announcement thereof (ii) generally applicable financial, economic, political,
banking, currency, capital market or other similar conditions or (iii) the
Business’ industry in general (so long as the Business is not disproportionately
affected thereby)

 

“Material Contracts”:  as defined in Section 2.9

 

“Owned Business IP Rights”:  as defined in Section 2.5(a)

 

“Out-Bound Licenses”:  as defined in Section 2.5(c)

 

“Permitted Encumbrances”:  (i) Encumbrances for Taxes not yet due and payable,
(ii) Encumbrances to secure obligations to landlords, lessors or renters under
leases or rental agreements, (iii) deposits or pledges made in connection with,
or to secure payment of, workers’ compensation, unemployment insurance or
similar programs mandated by applicable law, (iv) Encumbrances in favor of
carriers, warehousemen, mechanics and materialmen, to secure claims for labor,
materials or supplies and other like liens, (v) Encumbrances listed on
Schedule A-1, and (vi) Encumbrances which, individually or in the aggregate,
would not result in a Material Adverse Effect

 

“Person”:  any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Entity or other entity

 

“Purchase Price”:  as defined in Section 1.2

 

“Purchased Assets”:  as defined in Section 1.1(a)

 

“Purchased Contracts”:  the Material Contracts and any contract, instrument,
agreement, commitment or other understanding or arrangement primarily
attributable or relating primarily to the Business, the Purchased Assets or the
Assumed Liabilities; provided that Purchased Contracts shall not include any
contract, instrument, agreement, commitment or other understanding or
arrangement with respect to Intellectual Property Rights other than the

 

--------------------------------------------------------------------------------


 

Purchased IP Rights or any rights under any Out-Bound Licenses other than the
Purchased Out-Bound Licenses

 

“Purchased IP Rights”:  collectively, the Owned Business IP Rights identified on
Schedule 1.1(a)(ii), the rights of Seller under the In-Bound Licenses identified
on Schedule 1.1(a)(iii), and the rights of the Purchased Subsidiaries under the
In-Bound Licenses and Intra-Company Licenses identified on Schedule 1.1(a)(iv)

 

“Purchased Out-Bound Licenses”:  as defined in Section 1.1(a)(v)

 

“Purchased Personal Property”:  as defined in Section 1.1(a)(ix)

 

“Purchased Shares”: as defined in Section 1.1(a)(vi)

 

“Purchased Subsidiaries”: collectively, (i) DTS Europe (UK), Ltd., a company
incorporated in England and Wales with the number 3691273, (ii) DTS Digital
Cinema, Inc., a Delaware corporation, (iii) International Cinema Services, Inc.,
a Delaware corporation, (v) DTS France S.A.R.L., a company incorporated in
France, and (iv) DTS Italia S.r.l., a company incorporated in Italy

 

“Registered Business IP Rights”:  as defined in Section 2.5(a)

 

“Restructuring”:  all activities of Seller and its Affiliates taken or to be
taken in connection with (i) the separation of the Business from the Retained
Business, (ii) the separation of Seller’s digital images business from the
Business, (iii) Seller’s sale of the Business or the digital images business,
and (iv) Seller’s implementation of the Oracle enterprise reporting system

 

“Retained Business”:  all of Seller’s business activities, including the
provision of entertainment technology, products and services to the audio and
image entertainment markets worldwide, but excluding activities solely related
to the Business

 

“Seller Group”:  as defined in Section 2.12(b)(iii)

 

“Significant Suppliers”:  as defined in Section 2.17

 

“Straddle Period Tax”:  as defined in Section 4.3(d)

 

 “Tax” or, collectively, “Taxes”:  (i) any and all federal, state, local, or
non-U.S. income, franchise, sales and use taxes, real and personal property
(tangible and intangible) taxes, gross receipts taxes, documentary transfer
taxes, excise taxes, employment taxes, withholding taxes, unemployment insurance
contributions, value added taxes and any other taxes or governmental charges of
any kind, however denominated, including any interest, penalties and additions
to tax in respect thereto, for which Buyer could become liable as a result of
acquiring the Business or the Purchased Assets or which could result in a lien
on or charge against the Purchased Assets, and (ii) any liability for the
payment of any amounts of the type described in clause (i) as a result of any
express or implied obligation to indemnify any other person as a result of any
obligations under any agreements or arrangements with any other person with
respect to such amounts, or as

 

--------------------------------------------------------------------------------


 

a successor or transferee, or pursuant to the provisions of Treasury Regulation
1.1502-6 (and any comparable provision of state, foreign or local law)

 

“Tax Return”:  any return, declaration, report, claim for refund, or information
return or statement relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof

 

“Transaction Agreement”:  as defined in Section 2.2

 

“Transferred Employees”:  as defined in Section 3.7

 

“Transfer Taxes”:  as defined in Section 1.3

 

“Trigger Date”:  as defined in Section 1.2

 

“WARN Act”:  Workers Adjustment and Retraining Notification Act, as amended

 

“Working Capital”: the consolidated accounts receivable of the Business 
included in the Purchased Assets less the consolidated current accounts payable,
current accrued expenses, and other current liabilities of the Business that are
included in the Assumed Liabilities, determined in accordance with GAAP applied
in a manner materially consistent with Seller’s past practice; provided, that,
(i) any cash actually delivered with the Business shall be deemed to be a
current asset notwithstanding that cash is not a Purchased Asset, (ii) all
amounts attributable to Avica Technology Corporation that would otherwise be
included as a current asset or current liability of the Business due to the
application of FIN 46(R) shall be excluded, (iii) no amount with respect to any
obligation or liability of the Business discharged by Seller, including without
limitation with respect to wages and benefits, payroll taxes, retention
payments, or amounts due to any Business Employee that is paid or otherwise
discharged by Seller pursuant to this Agreement shall be considered a current
account payable, current accrued expense or other current liability, (iv) no
amount in respect of deferred revenues shall be considered a current account
payable, current accrued expense or other current liability, and (v) inventory
shall not be deemed to be a current asset and shall be excluded from the
determination of Working Capital

 

“Year 1”:   the 12-month period commencing with the Effective Date and ending on
May 8, 2009

 

“Year 2”:   the 12-month period commencing at the end of Year 1 and ending on
May 8, 2010

 

--------------------------------------------------------------------------------